 



     
 
  EXHIBIT 10.40

(BOMBARDIER LOGO) [f97543f9760000.gif]

AIRCRAFT PURCHASE AGREEMENT

     
 
  BOMBARDIER
 
  AEROSPACE

This Aircraft Purchase Agreement (the “Agreement”) is made by and between
BOMBARDIER INC. (“Seller”) and WILLIAMS-SONOMA, INC. (“Buyer”) and shall be
effective as of the date of its acceptance and execution by Seller.

ARTICLE 1. AIRCRAFT DESCRIPTION

Subject to the provisions of this Agreement, Seller agrees to manufacture, sell
and deliver to Buyer, and Buyer agrees to take delivery of, and pay for, one
Bombardier Global Express Aircraft Model BD-700-1A10 bearing manufacturers
serial number 9120 (the “Aircraft”) as described in the Specification number
BCC-GX-302 dated 20 June 2002 amended 29 April 2003 (the “Completion Work”),
Description and Customer Support Services Manual dated January 2002 which are
attached hereto as Schedule “A-1” and Schedule “A, and the Aircraft Flight
Manual, Aircraft Maintenance Manual and the applicable Certificate of
Airworthiness which are respectively made part of this Agreement by reference
(collectively, the “Specification”).

ARTICLE 2. PRICE, PAYMENT SCHEDULE AND DELIVERY



2.1   In consideration of Seller’s obligations to manufacture, sell and deliver
the Aircraft to Buyer, Buyer shall pay to Seller the amount of $ [**] USD (the
“Purchase Price”) as follows:



(i)   1st payment due upon Buyer’s execution of this Agreement (including that
certain Deposit of $ [**]previously paid by Buyer to Seller on 25 March 2003,
the (“Deposit”)):   $ [**]USD   (ii)   balance of Purchase Price due at the
Delivery Time (as hereinafter defined):   $ [**]USD



2.2   The Aircraft shall be ready for [**] at Seller’s facility in the city of
Dorval, Quebec no later than [**]

ARTICLE 3. COMPLETION WORK

The parties agree that Seller shall complete the Aircraft in accordance with
Schedule “A-1”.

ARTICLE 4. GENERAL PROVISIONS

4.1 THE WARRANTY, OBLIGATIONS AND LIABILITIES OF SELLER AND THE RIGHTS AND
REMEDIES OF BUYER SET FORTH IN THE SPECIFICATION ARE EXCLUSIVE AND ARE IN LIEU
OF AND BUYER HEREBY WAIVES AND RELEASES ALL OTHER WARRANTIES, OBLIGATIONS,
REPRESENTATIONS OR LIABILITIES, EXPRESS OR IMPLIED, ARISING BY LAW, IN CONTRACT,
CIVIL LIABILITY OR IN TORT, OR OTHERWISE, INCLUDING BUT NOT LIMITED TO A) ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE, AND
B) ANY OTHER OBLIGATION OR LIABILITY ON THE PART OF SELLER TO ANYONE OF ANY
NATURE WHATSOEVER BY REASON OF THE DESIGN, MANUFACTURE, SALE, REPAIR, LEASE OR
USE OF THE AIRCRAFT OR RELATED PRODUCTS AND SERVICES DELIVERED OR RENDERED
HEREUNDER OR OTHERWISE.

4.2 SELLER SHALL NOT BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL,
INCIDENTAL AND/OR PUNITIVE DAMAGES OF ANY KIND OR NATURE UNDER ANY CIRCUMSTANCES
OR, WITHOUT LIMITING THE FOREGOING, FOR ANY LOST PROFITS OR ANY OTHER LOSSES OR
DAMAGES FOR OR ARISING OUT OF ANY LACK OR LOSS OF USE OF ANY AIRCRAFT, ANY
EQUIPMENT, ANY ACCESSORY OR ANY SPARE PART FOR ANY REASON.

4.3 THE PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT THE LIMITED WARRANTIES
AND THE LIMITATION OF LIABILITY PROVISIONS CONTAINED HEREIN AND IN THE
SPECIFICATION HAVE BEEN EXPRESSLY AGREED TO IN CONSIDERATION OF THE PURCHASE
PRICE AND OTHER PROVISIONS OF THIS AGREEMENT FOR THE BENEFIT OF BOTH SELLER AND
BOMBARDIER INC. (THE MANUFACTURER OF THE AIRCRAFT) TO HAVE EFFECT AS IF
BOMBARDIER INC. WAS A PARTY TO THIS AGREEMENT FOR SUCH PURPOSES. TO THE EXTENT
APPLICABLE LAWS DO NOT ALLOW THE LIMITATIONS SET OUT IN THIS ARTICLE 4, SUCH
LIMITATIONS SHALL NOT BE APPLIED OR INVOKED.

4.4 This Agreement shall be governed by and interpreted in accordance with the
internal laws of the State of New York, excluding any conflicts of law
provisions thereof.

4.5 Seller and Buyer acknowledge that the term Agreement as used herein, shall
include this Agreement, the Terms and Conditions on the reverse side, the
Specification and Addendum. Buyer’s Initials            Seller’s Initials
          

     
BOMBARDIER INC.
  WILLIAMS-SONOMA, INC. c/o Aero Law Group pllc
 
  PO Box 50228
400 Cote-Vertu Road West
  Bellevue, WA 98015
Dorval, Quebec H4S 1Y9 Canada
   
Telephone:514-855-5000
  Telephone:
Facsimile: 514-855-7806
  Facsimile:

             
BY:
  /s/ GARY L. DOLSKI   BY:   /s/ HOWARD LESTER

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
TITLE:
  General Manager: Contracts   TITLE:   Chairman
DATE:
  4-30-03   DATE:   4-30-03

[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

WILLIAMS-SONOMA, INC.



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS

ARTICLE 5. DELIVERY AND INSPECTION

5.1 Seller shall give Buyer reasonable notice of the date on which the Aircraft
will be ready for Buyer’s inspection and acceptance flight test of not more than
10 hours duration. Within 10 days of such date, Buyer agrees to perform such
inspection and, if no defect or discrepancy is revealed, Buyer shall accept
delivery of the Aircraft before the end of such 10 day period (the time of the
acceptance of delivery of the Aircraft being the “Delivery Time”).

5.2 Any defect or discrepancy revealed by Buyer’s inspection and/or acceptance
flight test shall be corrected at no cost to Buyer before or after Delivery Time
depending on the nature of the defect or discrepancy and time required for
correction. If such correction requires an additional flight test, it shall be
conducted in accordance with Article 5.1. Buyer shall accept delivery of the
Aircraft within 3 days after any defect or discrepancy has been corrected.

5.3 Buyer shall accept delivery of the Aircraft by signing a receipt for
delivery in the form of Schedule “B”, attached hereto. Upon receipt of all
payments due at Delivery Time, Seller shall deliver to Buyer a bill of sale and
title to the Aircraft shall pass to Buyer free and clear of all rights, prior
claims, liens, charges and encumbrances (hereinafter “Liens”), and risk of
damage to or loss of the Aircraft shall pass to Buyer.

ARTICLE 6. PAYMENT AND TAXES

6.1 Seller shall remain exclusive owner of the Aircraft free and clear of all
Liens until such time as all payments due for the Purchase Price have been made
and Buyer has accepted the Aircraft in accordance with Article 5.

6.2 Buyer shall make all payments due under this Agreement by wire transfer in
US dollars and shall pay interest on any late payments at the rate equal to the
one year LIBOR rate as published in the “Money Rates” section of The Wall Street
Journal commencing on the date the late payment was first due.

6.3 Buyer shall be responsible for the payment of any sales, use, personal
property, excise, goods and services, value added, consumption, luxury,
withholding or other similar taxes, duties or assessments and any related
penalties and interest which may be levied, assessed, or imposed on Buyer or
Seller or otherwise by any governmental authority or agency as a result of or in
connection with this Agreement.

ARTICLE 7. LOSS OR DESTRUCTION

7.1 If the Aircraft is lost, destroyed or damaged beyond economic repair before
Delivery Time, this Agreement shall automatically terminate upon Seller giving
written notice of such occurrence to Buyer. Seller’s sole obligation and
liability shall then be to promptly return to Buyer all amounts previously paid
to Seller under this Agreement.

ARTICLE 8. EXCUSABLE DELAY

8.1 Seller shall not be liable for any failure to deliver or delay in delivery
of the Aircraft or delay in performance of any of its other obligations under
this Agreement, due directly or indirectly to force majeure, acts of God,
violence, fire, explosion, action of the elements or weather conditions, or
other catastrophe or accident, any legislation, act, order, directive, or
regulation of any government or governmental body, labour trouble, delay or
failure of carriers, subcontractors or suppliers, or any other cause beyond
Seller’s reasonable control or without Seller’s negligence (“Excusable Delay”).

8.2 In the event of any Excusable Delay, the time required for the performance
of any obligation in this Agreement shall be extended for a period equal to the
period during which any such cause and the effects thereof persist. If delivery
of the Aircraft is delayed by reason of Excusable Delay for more than 6 months,
either Buyer or Seller may terminate this Agreement upon giving written notice
to the other party, which notice shall be given within 15 days immediately
following such period of 6 months. Upon such termination, Seller’s sole
obligation and liability shall be to promptly return to Buyer all amounts
previously paid to Seller under this Agreement.

ARTICLE 9. TERMINATION

9.1 Either party may terminate this Agreement before Delivery Time by written
notice of termination to the other party upon the occurrence of any of the
following events: (i) the other party makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts; (ii) a receiver
or trustee is appointed for the other party or for substantially all of such
party’s assets and, if appointed without such party’s consent, such appointment
is not discharged or stayed within 30 days; (iii) proceedings under any law
relating to bankruptcy, insolvency or the reorganization or relief of debtors
are instituted by or against the other party and, if contested by such party,
are not dismissed or stayed within 30 days; or (iv) any writ of attachment or
execution or any similar process is issued or levied against the other party or
any significant part of its property and is not released, stayed, bonded or
vacated within 30 days after its issue or levy

9.2 Buyer may terminate this Agreement before Delivery Time if Seller is in
default or breach of any material term or condition of this Agreement and does
not act to cure such default or breach within 10 days after receipt of written
notice from Buyer specifying such default or breach and does not continue
thereafter to diligently correct or cure the alleged default or breach.

9.3 Upon termination of this Agreement by Buyer pursuant to and in accordance
with this Article 9, all amounts received by Seller on account of the Purchase
Price shall promptly be reimbursed to Buyer and such reimbursement shall
constitute Buyer’s sole right, remedy and recourse against Seller and Seller’s
sole obligation and liability to Buyer.

9.4 Seller may terminate this Agreement before Delivery Time if Buyer does not
accept delivery of the Aircraft in accordance with Article 5 or is in default or
breach of any material term or condition of this Agreement (except for payment
obligations that are covered by Article 9.5) and does not act to cure such
default or breach within 10 days after receipt of written notice from Seller
specifying such default or breach and does not continue thereafter to diligently
correct or cure the alleged default or breach.

9.5 Upon termination of this Agreement by Seller pursuant to and in accordance
with this Article 9 or if Buyer fails to make any of the payments provided for
in Article 2 on or before the stipulated date, all rights which Buyer may have
or may have had in or to this Agreement or the Aircraft shall be extinguished;
and Seller shall be entitled to retain an amount equivalent to [**] of the
Purchase Price, as liquidated damages for default and the parties shall
thereafter be released from all further obligations to each other. Buyer agrees
that such liquidated damages do not constitute a penalty and are a reasonable
and agreed amount of the anticipated or actual harm or damages to be suffered by
Seller as a result of or in connection with Buyer’s default. All other amounts
received by Seller on account of the Purchase Price shall be promptly returned
to Buyer.

ARTICLE 10. MISCELLANEOUS

10.1 Neither this Agreement nor any of the rights of Buyer hereunder shall be
assignable by Buyer. Notwithstanding the foregoing, this Agreement shall be
assignable by Buyer in whole or in part to a wholly-owned subsidiary or
affiliate of Buyer or any financial institution which is providing financing to
Buyer in connection with Buyer’s acquisition of the Aircraft provided that Buyer
shall remain jointly and severally liable with the assignee for the fulfilment
of all the obligations under this Agreement. Buyer hereby acknowledges that
Seller shall have the right, without Buyer’s consent, to create a security
interest or hypothec with respect to this Agreement or to assign or transfer
this Agreement or any of its rights hereunder to any financial institution or to
a wholly owned subsidiary or affiliate of Seller, provided that Seller’s
assignment to a financial institution or creation of a security interest or
hypothec shall be solely for the purpose of securing financing.

10.2 Any notice to be given hereunder shall be sent by registered or certified
mail, courier or facsimile transmission to the party to which said notice is to
be given at its address or facsimile number as shown on page 1 hereof unless
such address is changed by notice given to the other party in accordance
herewith. A notice shall be deemed given when received.

10.3 This Agreement shall inure to the benefit of and be binding upon each of
Seller and Buyer and their respective successors and permitted assigns.

10.4 This Agreement and the matters referred to herein constitute the entire
Agreement between Seller and Buyer and supersede and cancel all prior
representations, alleged warranties, statements, negotiations, drafts,
undertakings, letters, acceptances, agreements, understandings, contracts and
communications, whether oral or written, with respect to or in connection with
the subject matter hereof. This Agreement may only be amended or changed by a
written instrument signed by both parties. In the event of any inconsistencies
between this Agreement, any addendum, the Specification, the Schedules or other
annexes stated to be part of this Agreement, the order of precedence shall be:
any addendum, this Agreement, the Specification and other Schedules or annexes.

10.5 If any of the provisions of this Agreement are for any reason declared by
judgement of a court of competent jurisdiction to be unenforceable or
ineffective, those provisions shall be deemed severable from the other
provisions of this Agreement and the remainder of this Agreement shall remain in
full force and effect.

ARTICLE 11. CONFIDENTIALITY

11.1 This Agreement is confidential between the parties and shall not, without
the prior written consent of the other party, be disclosed by either party in
whole or in part to anyone except to assignees or transferees per the provisions
of Article 10.1 or as may be necessary for either party to carry out its
obligations under this Agreement.

[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

WILLIAMS-SONOMA, INC.

2.



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION

I. AMEND THE PURCHASE AGREEMENT AS FOLLOWS:

ARTICLE 1. AIRCRAFT DESCRIPTION



    In the second line following "described in" insert "this Agreement, the
addendum,".

ARTICLE 2. PRICE, PAYMENT SCHEDULE AND DELIVERY



2.3   [**]

ARTICLE 4. GENERAL PROVISIONS



4.1   In the first line following “IN” insert “THIS AGREEMENT AND”.   4.1   In
the second line after “SPECIFICATION” insert “AND THE WARRANTY OF TITLE
INCLUDING ANY WARRANTY OF TITLE INCLUDED IN ANY BILL OF SALE ISSUED BY THE
SELLER”.   4.1   Insert the following at the end of this Article [**]   4.2   In
the first line replace [**]   4.2   In the fourth line insert “OR THE
TERMINATION OF THIS AGREEMENT” before the period.   4.2   At the end of this
Article add the following: [**]  

ARTICLE 5. DELIVERY AND INSPECTION



5.1   In the first line replace “reasonable” with “30 days prior”.   5.1   In
the third line replace 10 hours duration” with “15 hours duration, including a
“cold soak” flight of at least 10 hours in duration to verify the operational
status of the Aircraft in cold soak conditions and provided, however, that Buyer
may extend the test flight of the Aircraft if Buyer, in good faith, believes
that such extension is necessary to confirm that there is no defect in the
Aircraft.”   5.1   Insert the following sentence at the end of the section: “All
flights prior to Delivery Time (including any flight to the delivery location)
shall be at Seller’s expense”.   5.2   In the second line, after the words
“flight test” insert the words “(including those described in Schedule D hereto
which have been identified by Buyer at the execution of this Agreement)”   5.2  
In the second line following “before” insert “Delivery Time or, subject to the
parties mutual agreement,”

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
1/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION



5.2   In the second line delete “or”   5.2   In the sixth line, replace “3 days
after any” with “3 business days after all”.   5.2   In the sixth line following
“corrected,” insert “unless otherwise mutually agreed”.   5.3   In the first
line after “Aircraft” insert “when tendered in accordance with this Agreement
and following satisfactory completion of the inspection in accordance with
Article 5.1 and 5.2 of this Agreement”.   5.3   In the third line replace “bill
of sale” with “FAA Bill of Sale and shall deliver to Buyer at the delivery
location a warranty bill of sale in the form of Schedule “C””.

ARTICLE 6. PAYMENT AND TAXES



6.2   In the third line replace “LIBOR” with “Prime”.   6.2   In the fourth line
following “Journal” insert “(“Interest”)”.   6.3   Delete Article 6.3 in its
entirety and replace with the following “Buyer shall pay to and indemnify Seller
for, and hold Seller harmless from and against, all franchise, gross receipts,
sales, use, excise, personal property, ad valorem, value added, stamp, landing,
airport use or other taxes, levies, imposts, duties, charges, fees, asset tax or
withholdings of any nature, together with any penalties, fines or interest
thereon (except to the extent such penalties and interest arise from Seller’s
failure to timely notify Buyer (collectively “Taxes”) arising out of the
transactions contemplated by this Agreement and imposed against the Seller, the
Buyer or the Aircraft, or any part thereof, by any federal or foreign
government, any state, municipal or local subdivision, any agency or
instrumentality thereof or other taxing authority, or upon the ownership,
delivery, possession, or transfer thereof, or upon or with respect to this
Agreement.       Notwithstanding the foregoing, Buyer shall not be responsible
for any Taxes assessed on the sale to or importation by Seller of materials or
equipment for incorporation into the Aircraft (including without limitation
brokerage fees and customs processing fees) and any personal property taxes
assessed against the Aircraft or any part thereof on or prior to Delivery Time
with respect to periods on or prior to such date, for which Taxes Seller shall
be solely responsible. For the avoidance of doubt, Seller shall also be
responsible for any taxes imposed on or measured by its net income resulting
from the sale of the Aircraft. Seller represents that according to current
Canadian law, there are no Canadian (whether federal, provincial or local)
taxes, assessments or duties payable with respect to the Aircraft or any part or
component thereof that Buyer would be obligated to pay pursuant to this
Article 6.

ARTICLE 7. LOSS OR DESTRUCTION



7.1   Replace the current 7.1 with the following: “If before Delivery Time the
Aircraft to be manufactured, sold and delivered hereunder is lost or destroyed,
damaged beyond repair, suffers material damage, the repair of which requires
issuance of an FAA Form 337 or would result in operational limitations or
changes to the inspection or maintenance program, Buyer’s sole right and remedy
at its own discretion shall be to either a) accept delivery of the next
available aircraft meeting the requirements of this Agreement (“Replacement
Aircraft”) under the same terms and conditions specified in this Agreement, or
b) to terminate this Agreement. Buyer shall notify Seller of its decision within
10 days after receipt by Buyer of written notice from Seller of the loss or
destruction of or material damage to such Aircraft and all relevant information
concerning the Replacement Aircraft and its sale to Buyer reasonably required by
Buyer to make its decision. Should Buyer elect to terminate this Agreement,
Seller’s sole obligation and liability shall be to return to Buyer all payments
made in accordance with

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
2/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION



    this Agreement with Interest on all such payments from the dates of each
such payments to the date on which Seller returns such payments with such
Interest. If Buyer shall not elect to terminate this Agreement, the price of the
replacement aircraft shall be (i) the Purchase Price, to the extent there are
available aircraft of the same configuration and specification as the Aircraft
or (ii) the Purchase Price plus the cost of any material enhancements or
modifications incorporated in the replacement aircraft that were not
incorporated (or required by this Agreement to be incorporated) in the Aircraft.
      Notwithstanding the foregoing, in the event that before Delivery Time the
Aircraft suffers material damage, the repair of which requires issuance of an
FAA Form 337 or would result in material operational limitations or material
changes to the inspection or maintenance program and the Aircraft is not
otherwise lost, destroyed or damaged beyond repair, then, in lieu of Buyer’s
option to terminate this Agreement or purchase another aircraft as set forth in
the paragraph immediate above, Buyer may in its sole discretion elect to accept
delivery of the Aircraft in which case Buyer’s sole right and remedy shall be
that the Purchase Price shall be reduced by the amount of the reduction in the
value of the Aircraft on account of such damage. For this purpose, the reduction
in the value of the Aircraft shall be the average of the reduction in the values
of the Aircraft as reflected in an appraisal obtained by each of Buyer and
Seller from independent appraisers, unless the lower of such values is less than
95% of the higher of such values, in which case, the two appraisers shall
jointly appoint a third appraiser and the average of the two closest appraisals
shall be used.

ARTICLE 8. EXCUSABLE DELAY



8.1   In the third line replace “directly or indirectly to” with “to causes
beyond its reasonable control which may include events of”.       In the sixth
line following “labour trouble,” [**]   8.2   Delete entire Article and replace
with the following:       [**]

ARTICLE 9. TERMINATION



9.1   In the fourth line following “creditors,” insert [**]   9.1   In the ninth
line after “the other party” insert [**]   9.1   In the thirteenth line
following “issue or levy” insert [**]   9.1   At the end of this Article insert
the following “For the purposes of this Article 9.1, the above terminating
events affecting Seller, the term Seller shall refer either to Bombardier Inc.
or its subsidiary, Bombardier Aerospace Corporation.”   9.2   In the second line
following “not” delete [**]   9.2   In the fifth line following “default or
breach” delete [**]   9.3   In the third line following “Purchase Price” add
“plus Interest from the date such payment was made”.   9.3   Article 9.3, line
3, add after “Buyer” [**]

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
3/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION



9.4   In the second line following “Article 5” add “when tendered in accordance
with this Agreement”.   9.4   In the fourth line following “not” delete “act
to”.   9.4   In the sixth line following “default or breach” delete the
remainder of the sentence.   9.5   In the third line following “stipulated date”
insert “and Buyer fails to cure such payment default or breach within 5 business
days after receipt of written notice by Seller”.   9.5   In the fifth and sixth
line delete [**] and replace with [**]   9.5   [**]

ARTICLE.10 MISCELLANEOUS



10.1   In the fifth line following “Aircraft” insert “or to a qualified
intermediary for the purpose of effecting a like-kind exchange”.   10.1   Insert
“and provided Seller shall remain the sole party responsible to Buyer for all of
Seller’s obligations hereunder” before the last period.   10.1   In the eight
line following “Agreement”, insert the following: “Buyer will not be held
jointly and severally liable if Seller provides its consent to assignment (which
shall not be unreasonably withheld) to any wholly owned subsidiary provided that
Buyer demonstrates to Seller’s satisfaction that the Assignee is able to meet
the financial obligations of this Agreement.”   10.1   In the tenth line
following “financial institution or” insert “immediately prior to Delivery
Time”.   10.1   At the end of this Article following “of securing financing”
insert “and upon assignment to a wholly owned subsidiary of Seller, Seller
(Bombardier, Inc.) shall remain jointly and severally obligated to perform all
obligations of Seller including those that survive Delivery Time (including
without limitation the warranty provisions included in Section 15 of Schedule A
hereto) and shall provide a warranty of title described in Schedule C hereto.”  
10.2   On the third and fourth line delete “or facsimile number as shown on page
1 hereof unless such address is changed by notice given to the other party in
accordance herewith” and replace with the following: “as follows
Williams-Sonoma, Inc. c/o Aero Law Group pllc 11120 NE 2nd Street, Suite 210,
Bellevue Washington, 98004 or to the facsimile as shown on page 1.”   10.4   In
the first line after “Agreement” insert “(including the Specification, Addendum,
Schedules and Exhibits)”. For avoidance of doubt, in the event of any
discrepancy in the Specification (not including the Completion Work), the order
of precedence shall be the Aircraft Flight Manual, Maintenance Manual and
Schedule A.   10.6   Insert the following:       Like-kind Exchange. Buyer may
structure the transaction herein contemplated as the receipt of replacement
property pursuant to a like-kind exchange under the provisions of Section 1031
of the Internal Revenue Code of 1986, as amended and the Treasury Regulations
issued pursuant thereto. Seller agrees to cooperate to structure the transaction
in such manner, including, without limitation, the execution of any documents,
including an amendment to this Agreement or an assignment of this Agreement to a
qualified intermediary or exchange accommodation titleholder. Buyer may assign
its rights to this Agreement pursuant to an “Assignment of Rights Under
Contract” to be executed by

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
4/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION



    Buyer (as “Exchangor” thereunder) and Seller prior to receipt of any FAA
Bill of Sale or Warranty Bill of Sale transferring legal title to the Aircraft.
The provisions of such Assignment may include the substitution of the word
“Exchangor” for the word “Buyer” under this Agreement.

ARTICLE 11. CONFIDENTIALITY

Delete Article 11 and replace with the following:



11.1   Seller and Buyer hereby agree to keep this Agreement and its contents
confidential and each party hereto agrees that it shall not disclose, or permit
to be disclosed, the same to any person or entity, except:



(a)   to permitted assignees or transferees of a party per the provisions of
Article 10.1 or to such party’s or their permitted assignee’s or transferee’s
counsel, accountants, auditors and Boston Jetsearch, Inc., on a “need to know”
basis, all of whom shall have agreed to keep the same confidential;   (b)   as
may be required by statute, court, subpoena or administrative order or decree or
governmental ruling or regulation of the United States or Canada or other
applicable jurisdiction on the condition that prompt notice of the requirement
for such disclosure is given to the other party to allow such party to resist
such disclosure or seek confidential treatment;   (c)   to the extent that such
information is published, is publicly available or is in the public domain,
through no fault of the disclosing party; or   (d)   as may be necessary for
Seller or Buyer to carry out their obligations under the Agreement.



11.2   Seller shall ensure that no photographs, videos or any other type of
visual replication of the Aircraft or any materials as installed, or to be
installed, in or on the Aircraft, is taken by Seller or its employees and shall
use commercially reasonable efforts to ensure that no such no photographs,
videos or any other type of visual replication are taken by anyone other than by
Buyer or its representatives, or displayed or used by Seller for any purpose at
any time or under any circumstances without Buyer’s prior written consent,
except for photographs, videos or such other replications which include the
exterior of the Aircraft, without identifying (or allowing third parties to
identify) the Aircraft as belonging to Buyer or as required to allow Seller to
perform its obligations under this Agreement.   11.3   Seller shall ensure that
the Aircraft and the materials installed therein are not at any time or under
any circumstances used by Seller or anyone subject to its control for or in
connection with any promotional, publicity, media or other type of marketing or
advertising work except for promotional, publicity, media or other type of
marketing or advertising work other than as would be allowed under Article 11.2.
  11.4   Only authorized employees or representatives of Seller or employees or
representatives of Buyer including Consultants (as defined in Article 17 of
Schedule A) will be permitted access to the Aircraft. Visitors other than those
who need access to the Aircraft in order to allow Seller or Buyer to perform
their obligations hereunder shall not be permitted to view or tour the Aircraft
interior without prior consent of the Buyer or its Consultant. In the event
authorization is granted, visitors will be accompanied at all times by a Seller
representative.

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
5/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION



II.   INSERT THE FOLLOWING NEW ARTICLES INTO THE PURCHASE AGREEMENT

ARTICLE 12. INTENTIONALLY LEFT BLANK

ARTICLE 13. SELLER’s REPRESENTATIONS AND WARRANTIES

Seller represents and warrants as follows:



13.1   [**]   13.2   [**]   13.3   [**]   13.4   [**]   13.5   [**]   13.6  
[**]   13.7   [**]   13.8   [**]   13.9   [**]   13.10   [**]   13.11   [**]  
13.12   [**]   13.13   [**]   13.14   [**]   13.15   [**]   13.16   [**]   13.17
  [**]   13.18   [**]   13.19   [**]

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
6/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION







ARTICLE 14.   [**]   ARTICLE 15.   [**]   15.1   [**]   ARTICLE 16.   [**]



III.   AMEND SCHEDULE A TO THE AIRCRAFT PURCHASE AGREEMENT AS FOLLOWS:



    For avoidance of doubt, unless otherwise noted the definitions contained
herein shall have the same meaning as those set forth in the Agreement.   1.0  
INTRODUCTION       In the third paragraph at the end of the first sentence
before the period insert “arising after the date hereof (“Governmental
Requirements”)”.       In the fifth line of the third paragraph replace
“changes” with “Governmental Requirements”.       In the tenth line of the third
paragraph replace “changes” with “Governmental Requirements”.       In the
eighth and ninth line of the third paragraph replace [**]   2.0   GENERAL
DESCRIPTION       Under the definition of “Engines – Make/Model” delete “Make”.
  4.0   CERTIFICATION       In the third line delete “256” and replace with “25”
and delete “American” and replace with “United States”.



•   At the end of the first paragraph, before the period, insert “, and approved
for operations to Category II minima”.   •   At the end of the second paragraph,
before the period, insert “, with no restrictions or limitations”.   •   Insert
the following at the end of section 4.0       “Seller shall maintain a
reasonable stock of suitable and interchangeable spare parts for the Aircraft
for routine repairs and replacements for a period of 10 years after the date
that Seller delivers its last production model of the Bombardier Global Express
BD-700-1A10 aircraft.”



13.0   INSTRUMENTATION AND AVIONICS       In the “Communications” section, in
the second line of the first bullet after the word “RTUs” add [**]

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
7/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION







14.0   CUSTOMER SUPPORT SERVICES       Inspection and Acceptance Procedures    
  Delete the first sentence.       In the fifth line replace “inspection and
acceptance” with “inspections and acceptances”.       Flight Operations Support
      In the first line of clause ii), replace “days from” with “consecutive
days following”.       Training       In the last sentence replace “1 year” with
“2 years”       In clause ii), a “.” shall be added at the end of the sentence.
      In the second line of the second paragraph replace the word “on” with the
word “of”.       Technical Data and Services       At the end of the Manual
Description, in the first line, delete “delivered” and replace with “available”.
      At the end of the Manual Description, in the second line, delete
“delivered in hard copy” and replace with “available in hard copy. Buyer shall
be provided with such manuals in any available media as requested by Buyer.”.  
    Computer Integrated Maintenance Management System (CIMMS)       In the
fourth and fifth lines delete “the induction of the Aircraft at the Completion
Center” and replace with “Delivery Time”.       At the end of the section,
insert the following: “Subject to Seller’s training schedule and provided Buyer
schedules its training with reasonable advance notice, Seller shall make
reasonable efforts to ensure that all of the training courses described in this
section are provided to Buyer in accordance with Buyer’s scheduling preferences.
Furthermore, Buyer shall have the option by co-ordinating with Seller’s training
co-ordinators to substitute the aforementioned training allotment for
alternative equal value training options.”   15.0   WARRANTY   15.1  In the
second line after “Aircraft” insert “shall conform to the Specification and”.  
15.1  In the seventh line after “item(s)” add “including all required
disassembly and reassembly to gain access to or to remove and replace such
item(s) and functional testing”.

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
8/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION



15.1   In the eight line after “facilities,” insert “any Bombardier Aviation
Services facility, any Global Express Authorized Service Facility,”.   15.1   In
the ninth line after “Seller”, insert “and reasonably acceptable to Buyer”.  
15.1   At the end of the first sentence, delete the period and add the
following: “, except that for a period of 10 days following expiration of a
Warranty period, Buyer may present a claim for a defect that existed prior to
the expiration of such Warranty period provided that Seller had previously
received notice of such a defect.”   15.1   At the end of the Article, add the
following: “Any matters stated in the Specification as type characteristics,
estimates, approximations, objectives, design objectives, design criteria are
excluded from the Warranty.”   15.4   In the first line of clause i), replace
[**]   15.4   In the first line of clause ii) before “installation” insert [**]
  15.4   In the second line of clause ii), after “party” insert “(other than an
affiliate of Seller)”.   15.4   At the end of clause ii), add the words “to the
extent of such contribution.”   15.4   Delete the period at the end of clause
iii) and add the following: “in accordance with Bombardier’s Ground Handling and
Service Information Manual referenced in Article 14.0 of Schedule “A”, by any
person other than Seller or any party related to Seller, to the extent such
misuse, abuse, accident or improper storage is a cause of the defect.”   15.5  
At the end of the first sentence before the period, add the following: “but the
Warranty does apply to Seller’s installation of the Powerplant on the Aircraft,
including the design of such installation”.   15.5   Insert the following at the
end of Section 15.5:       [**]   15.6   At the end of the Article before the
period, add the following: “or any amendment to this Agreement”.   15.7   Add
the following at the end of this Article: [**]   15.8   In the fourth line
following “records” insert “to the extent Buyer fails to maintain such records
and such failure prevents Seller from determining if a claim should be covered
under this Warranty”   16.0   PATENT, COPYRIGHT AND TRADEMARK PROTECTION      
In the fifth line following “Canadian patent” insert [**]       In the fifth
line following “foreign Patent” insert [**]       In section i) delete in its
entirety and replace with the following “ Buyer notifies Seller in writing
within 20 days or such shorter period as provided by law to file an appearance,
a defense, preliminary motions or other similar court proceedings provided that
the failure to give such

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
9/10





 



--------------------------------------------------------------------------------



 



(BOMBARDIER LOGO) [f97543f9760000.gif]

     
 
  BOMBARDIER
 
  AEROSPACE

ADDENDUM ONE TO THE GLOBAL EXPRESS PURCHASE AGREEMENT BETWEEN
WILLIAMS-SONOMA, INC. AND BOMBARDIER AEROSPACE CORPORATION



    notice shall be a bar to Buyer’s indemnification rights hereunder only to
the extent it is prejudicial to Seller.”       In section iii) replace the word
[**] with the word [**]       After the second ii), after the word thereof on
the second line, add the words [**]       In the fourth paragraph following
“Subject to the foregoing provisions of this Patent” insert [**]       Add the
following new paragraphs to Article 16.0:       [**]



IV.   AMEND SCHEDULE A-1 TO THE AIRCRAFT PURCHASE AGREEMENT AS FOLLOWS:   2.0  
SOUNDPROOFING       Replace this article in its entirety and replace with the
following:       [**]       [**]

IN WITNESS HEREOF, the parties hereto have caused this Addendum to be duly
executed by authorized representatives as of the day and year indicated below.

                  BOMBARDIER INC.   WILLIAMS-SONOMA, INC. SELLER   BUYER
 
               
By:
  Bombardier Inc.   By:   WSI      
Name:
  /s/ GARY L. DOLSKI   Name:   /s/ W. HOWARD LESTER      
Title:
  General Manager: Contracts   Title:   Chairman      
Date:
  30 April 03   Date:   4-30-03    

       
[**] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
   
WILLIAMS-SONOMA, INC.
10/10





 



--------------------------------------------------------------------------------



 



SCHEDULE “A”

(GLOBAL EXPRESS AIRCRAFT) [f97543f9760001.gif]

GLOBAL EXPRESS AIRCRAFT

DESCRIPTION
&
CUSTOMER SUPPORT SERVICES MANUAL

January 2002 (BAC)

 



--------------------------------------------------------------------------------



 



Schedule “A”

1.0 INTRODUCTION

This document describes the Aircraft, including its power plant, systems and
equipment.

Also included are descriptions of Seller’s Customer Support services that are
provided to the Buyer as part of the sale of the Aircraft, including warranty,
technical publications, crew training and the maintenance management system.

The Aircraft may be subject to changes during the course of the design,
manufacture and certification process or as the result of any legislation, act,
order, directive or regulation, or any interpretation thereof, of or by any
government or governmental body. If such changes take place and apply to all
aircraft in general or to all aircraft of the same category as the Aircraft and
are effective after the date of the Agreement but before Delivery Time, Buyer
shall pay Seller’s reasonable cost for such changes. If the incorporation of
such changes delays the delivery of the Aircraft, that delay shall be an
Excusable Delay under the Agreement.

2.0 GENERAL DESCRIPTION

                 
Accommodation
   
Crew (minimum)
  2
Passengers (typical/maximum)
  8/19  
Engines
Number
  2
Make/model
  BR710A2-20
Thrust
  14,750 lb.   65.6 kn
Maintenance Program
  Task oriented
Flat rated to
  ISA +20°C  
Auxiliary Power Unit
Make/model
  Honeywell RE220GX
Maximum operational altitude
  45,000 ft     13,716 m    
Pressurization
Maximum differential
  9.64 psi   .67 kg/cm2
Emergency relief
  9.92 psi   .69 kg/cm2
Maximum altitude with sea level cabin pressure
  26,500 ft     8,077 m  
Cabin at 45,000 ft altitude
  6,000 ft     1,829 m    
Dimensions
               
Exterior
Length
  99.4 ft     30.3 m  
Height
  24.8 ft     7.6 m  
Wingspan
  94.0 ft     28.6 m  
Wing area (basic, reference area)
  1,022 ft2     94.9 m2  
Sweep (@ 25% chord line)
  35 degrees
Wing aspect ratio
  8.04
Fuselage maximum diameter
  8.8 ft     2.7 m  
Wheel track
  13.33 ft     4.06 m  
Wheelbase
  42.83 ft     13.05 m  
Minimum pavement width, 180° turn
  68 ft     20.7 m    
Hydraulic Systems
Number of independent systems
  3
Number of independent pumps
  7
System pressure
  3,000 psi   20.68 MPa
Fluid
  Phosphate ester
 
  Type IV low density  
Electrical Power Systems
Number of AC generators
  6
Location and capacity
  L/H engine: 2 @ 40 kVA
 
  R/H engine: 2 @ 40 kVA
 
  APU: 45 kVA
 
  RAT: 9 kVA
Transformer rectifier units
  (4) 150 amp units  
Fuel Capacity
Wing, fuselage and tail tanks
  6,422 gal     24,310 l    
Design limit load factor
  from - 1.0g to +2.5 g  
Noise (EPNdB)
  GEX   (Part 36, Stage 3)
Take-off
    82.4       (89 )
Approach
    89.8       (98 )
Sideline
    88.6       (94 )  
Interior
Cabin length excluding cockpit
  48.35 ft     14.7 m  
Cabin width centerline
  8.17 ft     2.49 m  
Cabin width floor line
  6.92 ft     2.11 m  
Maximum height
  6.25 ft     1.91 m  
Floor area
  335 sq. ft     31.1 m2  
Cabin volume excluding cockpit
  2,140 cu ft     60.6 m3  
Passenger door: height
  6.17 ft     1.88 m  
width
  3.0 ft     0.91 m  
height to sill
  5.3 ft     1.63 m  
Baggage door:   height
  2.75 ft     0.84 m  
width
  3.58 ft     1.09 m  
height to sill
  6.58 ft     2.01 m  
Aft storage volume
  185 cu ft     5.24 m3  

January 2002 (BAC)

 1

 



--------------------------------------------------------------------------------



 



Schedule “A”

(AEROPLANE) [f97543f9760002.gif]

                 
Weights
               
A. Maximum ramp weight *
  95,250 lb.   43,205 kg
B. Maximum gross take-off weight *
  95,000 lb.   43,091 kg
C. Maximum landing weight
  78,600 lb.   35,653 kg
D. Maximum zero fuel weight
  56,000 lb.   25,401 kg
E. Basic operating weight**
  50,300 lb.   22,816 kg
F. Maximum fuel weight
  43,350 lb.   19,663 kg
Maximum payload (D-E)
  5,700 lb.   2,585 kg
Payload with maximum fuel (A-E-F)
  1,600 lb.   726 kg
Fuel with maximum payload (A-D)
  39,250 lb.   17,804 kg
NBAA IFR fuel reserve (8 pax)
  3,100 lb.   1,406 kg



*   Standard Max Gross Take-off Weight of 93,500 lb, (42,411 kg). Also Optional
Service Bulletin available increasing Max gross Take-off Weight 96,000 lb,
(43,545 kg).   **   MWE @ 41,500 lb (18,824 kg) plus operating items @ 1,890 lb
(857 kg) plus completion allowance @ 6,910 lb (3,134 kg).

January 2002 (BAC)

 2

 



--------------------------------------------------------------------------------



 



Schedule “A”

3.0 PERFORMANCE

                         
Take-off (SL, ISA, Max take-off weight)
Take-off distance
  5,820 ft             1,774 m  
Rotation speed - Vr
      125 kts        
NBAA, IFR Range
Normal cruise speed of 0.85M
  6,010 nm             ± 1 %
Landing (SL, Max landing weight)
Landing distance
  2,670 ft             814 m  
Approach speed - Vref
      128 kts        

                 
Cruise
               
Mmo (above 30,870 ft)
    M 0.89     513 kts
High speed
    M 0.88     505 kts
Normal speed
    M 0.85     488 kts
Long range speed
    M 0.80     459 kts
Maximum certified operating altitude
  51,000 ft     15,545 m  
Maximum initial cruise altitude after MTOW departure
  43,000 ft     13,106 m  

4.0 CERTIFICATION

The Aircraft is certified to chapter 525 change 6 of the Canadian Airworthiness
Manuel by Transport Canada (TC), to FAR 256 of the American Federal Aviation
Administration (FAA) up to and including Amendment 97 and to the Joint European
Type Certification requirements of JAR 25 at Change 14 (as amended by any
additional special conditions applied by the certifying authorities). The
Aircraft is certified for operations in day and night, under VFR and IFR
conditions and is RVSM compliant.

Seller will provide Buyer an FAA Standard Airworthiness Certificate.

5.0 STRUCTURAL DESIGN

The Aircraft is a swept-wing monoplane with a pressurized cabin and is capable
of accommodating a pilot, a co-pilot, a third crewmember and up to 19
passengers.

The Aircraft structure, in general, is fabricated from aluminum alloy but also
includes alloy steels, stainless steel, titanium and composites. Materials used
are in accordance with standard U.S. aerospace industry specifications for
aircraft quality materials.

The Aircraft structure and systems are designed and installed to facilitate
inspection, maintenance and permit ready removal of appropriate items. Parts and
assemblies subject to ready removal from the Aircraft are interchangeable and/or
replaceable from one BD-700-1A10 aircraft to another where Seller considers this
practical.

The Aircraft and its installed equipment is certified to operate at ground level
ambient temperatures from -30ºC (-22ºF) to +45ºC (+113ºF). The Aircraft
pressurization system is certificated for operations up to a maximum of pressure
altitude of 51,000 ft.

6.0 FUSELAGE GROUP

The fuselage consists of nose, center and aft sections joined together. It
incorporates attachments for the tail group, engine support structure, pylons
and nose landing gear. Except for the nose and aft sections, the fuselage
cross-section is a 106-inch diameter circle.

The fuselage is of semi-monocoque construction, utilizing chem-milled alloy
skins with aluminum alloy frames and stringers. Areas adjacent to or affected by
high heat sources are constructed of fire-resistant or fireproof materials as
appropriate.

A radome of composite material and designed for use with a high resolution X
band radar is installed on the fuselage nose.

The fuselage is designed for internal pressurization with the pressure-sealed
area extending from the bulkhead forward of the flight station in the nose to
the bulkhead aft of the cabin. The latter bulkhead forms the aft face of the
baggage compartment.

7.0 WING GROUP

The wing is a swept unit mounted at the side of the fuselage and incorporates
winglets, ailerons, ground spoilers, multi-function spoilers, inboard, mid and
outboard single slotted Fowler flaps, integral fuel tanks, slat support and
structures for the main landing gear. Access holes and covers are provided in
the wing skin panels to permit access to the entire wing interior.

The wing is a two-piece unit consisting of spars covered top and bottom with
stiffened skin panels of aluminum alloy. Shear web type ribs carry the air
loads, act as contour support and fuel tank baffles. The tanks are compartmented
and mechanically sealed using sealing compounds. The tanks have an overcoat of
polyurethane.

Part-span slats mounted on the forward spar together with a fixed leading edge
part form the leading edge, excluding the winglets. Thermal anti-icing is
provided inside the slats and fixed leading edge.

The wing includes the following control surfaces:



•   Inboard, mid and outboard fowler flaps, incorporated into the trailing edge.
  •   Slats mounted on forward spar from the wing leading edge. Thermal
anti-icing is provided inside the slats.   •   Ailerons, constructed of carbon
fiber reinforced plastic skins and spar, with full depth honeycomb core, and
metallic hinge fittings. They are sealed and are protected against lightning
strikes.   •   Six spoilers mounted on hinges attached to the rear and auxiliary
spar in the upper surface of each wing. The two inboard spoilers’ function as
ground spoilers, while the remaining four are multi-function. The spoilers are
constructed of carbon fiber reinforced plastic and honeycomb. They are sealed
and are protected against lightning strikes

January 2002 (BAC)

 3

 



--------------------------------------------------------------------------------



 



Schedule “A”

8.0 EMPENNAGE GROUP

The empennage is of a “T” configuration, comprising an incidence adjustable
horizontal stabilizer with elevators, mounted at the top of a vertical
stabilizer and rudder.

The horizontal stabilizer is a one-piece sweptback unit mounted at the top of
the vertical stabilizer. It incorporates pivot and actuation mounting fittings
to allow incidence adjustments, hinges for elevators and provision for sealing
at its interface with the vertical stabilizer.

The fully cantilevered sweptback-type vertical stabilizer is an all-metal
construction unit and incorporates the rudder, also an all-metal construction
unit. The leading edge incorporates the HF antenna.

9.0 LANDING GEAR

The Aircraft undercarriage is composed of one steerable nose landing gear
(NLG) and two trailing-link type main landing gear units (MLG). Each nose and
main gear assembly has twin wheels and tires. The main wheels are fitted with
hydraulically powered and electrically actuated carbon brakes. Anti-skid
protection and automatic braking is also provided.

The landing gear is of the tricycle type. The two MLG assemblies, one located on
the inboard portion of each wing, retract inboard each into the MLG bay located
in the central fuselage. The NLG assembly is located beneath the cockpit and
retracts forward into the nose section of the fuselage. Normal extension and
retraction is electrically controlled and hydraulically operated by the cockpit
landing gear control handle located in the center console.

Landing ge ar position and status is visually displayed on EICAS and aurally
annunciated in the cockpit. The anti-skid, brake control, nose wheel steering
indications and status are also displayed on EICAS and interface with the
central maintenance system for failure detection.

The Aircraft has four braked main wheels (two per main gear), and two free
rolling nose wheels. The main wheels and nose wheel are fitted with tubeless
tires incorporating fusible plugs for over temperature protection and metallic
diaphragm plugs for over pressure protection.

Brake temperature is monitored with a system consisting of four sensors each
mounted in a brake housing and a brake temperature-monitoring unit. Independent
brake temperature is indicated in the cockpit on the EICAS.

The brake/anti-skid control system interfaces with a dual integrated digital
electronic controller with autobrake capability. The control unit provides brake
control with independent wheel anti-skid protection, locked wheel crossover
protection, touchdown protection, gear retract braking and
Built-In-Test-Equipment (BITE).

The steering system is comprised of an electronically controlled and
hydraulically powered actuation of the nose landing gear steering actuators for
taxi, take-off and landing operations. When the steering is not active due to
pilot selection or failure conditions, the system continues to provide effective
shimmy damping to ensure dynamic stability of the nose wheel.

Steering commands are input to the Electronic Control Unit (ECU) through the
pilot’s hand wheel (full authority) and/or rudder pedals (limited authority).

Landing gear retracted, in travel, not safe or down-and-locked as well as gear
doors open indication is provided to the crew via the EICAS system. “Gear not
down” aural warning is provided.

10.0 POWER PLANT

Two Rolls-Royce Deutschland BR710A2-20/01 bypass turbofan engines power the
Aircraft. The engines produce 14,750 lb. of thrust up to 35°C (ISA+20°C) at sea
level. The engine is assembled from seven sub-assemblies: fan rotor,
intermediate fan casing, HP compressor, combustor/HP turbine, LP turbine,
exhaust case and accessory gearbox. It has a single stage low-pressure fan
driven by a two stage shrouded low-pressure turbine. A ten-stage high-pressure
compressor is driven by a two-stage high-pressure turbine. The first four stages
of the compressor are equipped with variable-pitch stators controlled by the
engine’s Full Authority Digital Engine Control (FADEC). The combustor is an
annular conventional flow type designed for low emissions and smoke control. A
forced mixer exhaust is integrated with a two-door full flow type thrust
reverser. The hydraulically operated thrust reverser system, with weight on
wheels or wheel spin-up available, will deploy when the thrust reverser levers
on the throttle quadrant are operated. For maintenance, the thrust reverser can
be locked open.

The engine has been designed for “on condition” type maintenance which requires
periodic inspection of specific major components. Only those parts that show
distress are replaced or overhauled. The periodic maintenance checks are
established utilizing the MSG-3 process.

The complete power plant assembly is detachable from the pylon as a unit.

Auxiliary Power Unit (APU)

A Honeywell RE220 gas turbine APU is installed in the Aircraft tail cone to
provide bleed air and electrical power on the ground and in flight. Control of
APU speed and temperature is automatic. APU starting is initiated by a single
switch located in the cockpit.

The APU supplies bleed air for cabin cooling and heating, as well as engine
starting. The APU also drives a 40/45 kVA generator, which provides electrical
power on the ground and as back-up to the main engine driven generators
in-flight.

11.0 EQUIPMENT & FURNISHINGS

The Aircraft has a flight compartment and main cabin. The flight compartment
includes the following equipment and furnishings:



•   All instruments and control panels   •   A checklist holder and letdown
sheet holder   •   A map holder on each control wheel   •   Storage for flight
handbooks and maps adjacent to each pilot   •   Storage compartments in the
cockpit side consoles for the stowage of clip boards, charts, etc.

January 2002 (BAC)

 4

 



--------------------------------------------------------------------------------



 



Schedule “A”



•   16g pilot and copilot reclining seats (adjustable vertically and
horizontally) with five point shoulder harnesses and inertia reels.

12.0 SYSTEMS

Flight Controls

Flight controls consist of two separate elevators, two ailerons, a single
rudder, a trimmable horizontal stabilizer, eight multi-function spoilers and
four ground spoilers. Six segments of Fowler flaps and eight segments of leading
edge slats are also installed.

The primary flight controls are conventional, mechanically controlled and
hydraulically operated. Cockpit surface position indications are displayed on
EICAS. Primary lateral control is accomplished by hydraulically powered ailerons
and assisted by multi-function spoilers. The aileron control is a dual system
with anti-jam protection. Pitch control is provided by a dual mechanical control
system activating two separate hydraulically operated elevators. Yaw control is
provided by means of three power control units hydraulically powering the
rudder.

The flap/slat system is controlled by an integrated flap/slat selector located
in the cockpit with positions displayed on EICAS.

Eight multi-function, electrically controlled spoilers are installed, with
simplex hydraulically powered PCU’s, one per surface. These spoilers provide
roll control to assist the ailerons, in particular for crosswind landing cases.
The spoilers can also be symmetrically controlled by the pilot, to be used as
speed brakes, via the flight spoiler control lever. On the ground, these
spoilers act as lift dumpers, and are automatically deployed similarly to the
ground spoilers. Spoiler position is disp layed on EICAS. To provide ground lift
dumping, four ground retract/extend spoilers (inboard/outboard) with simplex
actuators are installed. They are controlled in pairs by a hydraulic manifold
and are automatically commanded to deploy by their dual controllers, along with
the multi-function spoilers, upon Aircraft touchdown or rejected take-off.
Status and positioning is displayed on EICAS.

Lateral and directional trim is accomplished by controls on the center console
that operate electric trim actuators. Longitudinal trim is accomplished by
switches on the pilots’ control wheels, which command changes in the horizontal
stabilizer angle through flight control units. Mach trim is also provided by the
flight control units. Trim indication is provided on EICAS. To provide ground
lift dumping, four ground retract/extend spoilers (inboard/outboard) with
simplex actuators are installed. They are controlled in pairs by a hydraulic
manifold and are automatically commanded to deploy by their dual controllers,
along with the multi-function spoilers, upon Aircraft touchdown or rejected
take-off. Status and positioning is displayed on EICAS.

Fuel System

Fuel is contained in a wet wing box structure sealed to form three main separate
wing tanks. An aft fuel tank is located to the aft side of the rear pressure
bulkhead.

Each engine is supplied with fuel from its respective feed tank, which contains
two AC primary, and one DC backup electric boost pumps. Crossfeed between
engines is provided by controlling an isolation valve. Fire shut-off valves are
installed on each engine and APU feed line. The scavenge and transfer systems
maintain the feed tanks full during nose up attitudes and provide automatic
transfer of fuel from the central tank to the wing tanks.

A vent system to control the pressure in the fuel tanks is provided, terminating
in two underwing mounted ram air scoops. Also provided are two fuselage fuel
vent surge boxes to prevent fuel spillage. Cockpit control is provided on the
overhead panel and fuel quantity and warnings are displayed on EICAS.

A single point pressure refuel/defuel manifold containing shut-off valves is
provided.

A fuel re-circulation system is provided to ensure continued operation of the
fuel system even during flights of long duration at extreme temperatures.

Hydraulic System

Three fully independent and isolated hydraulic systems provide power to the
flight controls and other systems in the Aircraft. All three systems operate at
a nominal pressure of 3,000 psi, and use phosphate ester Type IV low density
hydraulic fluid.

System #1 powers flight controls and left hand thrust reversers. System #2
powers flight controls, right hand thrust reversers, brakes and main landing
gear emergency extension. System #3 supplies pressure to flight controls,
landing gear, nose steering and brakes. In case of emergency, a ram air turbine
(RAT) system incorporates a hydraulic pump, which provides essential power to
the systems through System #3.

Visual and aural indication regarding the system status, including system
pressure, quantity and temperature, pumps and shut-off valve status, is given in
the cockpit via EICAS.

Electrical System

Primary electrical power is provided by four 40 kVA alternating current (AC)
generators. Two generators are coupled to each engine auxiliary gearbox. Also,
electrical power may be provided by a 45 kVA generator coupled to the APU.
Direct current (DC) electrical power is provided by four 150A transformer
rectifier units (TRU), powered from the AC power sources. In case of emergency,
electrical power is provided by a 9 kVA ram air turbine (RAT) generator and by
two nickel-cadmium batteries. (1-25 Amp-hr and 1-42 Amp -hr).

On the ground, electrical power can be provided either via the AC or the DC
external power receptacle.

The AC power distribution system is divided in four independent and isolated
distribution systems/buses, which are normally fed by different power sources
and are virtually interrupt free.

Power distribution to user equipment is handled by the electrical management
system (EMS) providing automatic

January 2002 (BAC)

 5

 



--------------------------------------------------------------------------------



 



Schedule “A”

system reconfiguration, optimizing availability of electrical power to user
equipment and minimizing pilot workload. Two EMS control and display units are
located in the cockpit for monitoring and control by the pilots. As required.

Environmental Control System

The dual environmental control system (ECS) provides the following:



•   A supply of conditioned air to the cabin and cockpit;   •   Cabin
pressurization;   •   Hot air anti-icing for the wing and engine air intake;   •
  Ventilation and cooling air for the avionics equipment;   •   Emergency
pressurization.

Each ECS consists of an engine bleed management system and an air cycle machine.

Conditioned air supply to the cabin and cockpit is provided by two separate
systems; one system responding to the temperature selection of the cockpit and
the other to the cabin. Cabin air temperature is sensed in two locations and the
signals input to the ECS temperature controller. Conditioned air to the cabin is
distributed from a duct on each side of the cabin. Conditioned air for the
cockpit is supplied to the roof, side console panels and to the forward cockpit
panel. Individual adjustable overhead air vents (gaspers) are installed at each
pilot’s position.

The cabin pressure system consists of two independent controllers, interfacing
with EICAS. The controllers automatically command the cabin altitude through
their auto schedule, by regulating the electrically actuated outflow valves.
Landing altitude is set via the FMS, however, a cockpit panel mounted selector
provides an alternate means of choosing landing altitude if the FMS is not used.
An independent protection is provided to automatically close the outflow valves,
should cabin altitude exceed 15,000 ft. In automatic mode the system controls
and maintains a cabin pressure altitude not to exceed 6,000 ft. up to 45,000 ft.
and 7,230 ft. at 51,000 ft., providing appropriate cabin pressure control
performance during steady and transient conditions. Cabin differential pressure,
cabin pressure altitude and cabin pressure altitude rate of change are indicated
on EICAS. A warning is displayed if the cabin pressure altitude exceeds 9,000
ft.

The wing and engine inlet anti-ice is an evaporative thermal bleed air system.
It utilizes engine bleed air supplied from the intermediate or high stage engine
bleed port according to the flight conditions. Each slat leading edge is
comprised of a telescopic duct and flex joints. Piccolo tubes are provided to
distribute the hot air inside the slat leading edge. The anti-ice system control
and components status is displayed on EICAS.

The Aircraft windshields and cockpit side windows are electrically anti-iced.
The pitot heads, static ports, angle of attack sensors and temperature probe are
also electrically anti-iced.

Oxygen System

A gaseous oxygen system for flight crew protection in the event of a emergency
decompression is installed in the Aircraft. Quick-donning pressure demand type
masks with mask mounted regulators are provided for each pilot. A crew system
pressure indication and low pressure warning is provided on EICAS.

Four oxygen supply cylinders with capacity of 50 cu.ft. each are installed to
serve the flight crew and passengers.

Fire Protection

A fire detection and warning system with fault discrimination is installed, with
fire detectors located in each engine nacelle and in the APU compartment. Three
red fire warning lights are installed in the cockpit fire handles, one each for
each engine nacelle and one for the APU compartment. An element in the wheel
well warns of an overheat condition in either of the main wheel wells.
Indication and test switches are provided in the cockpit.

A two-shot Halon fire extinguishing system for each engine and a two-shot system
for the APU are installed in the fuselage aft section. The fire extinguisher
bottle is fitted with a low-pressure switch, which provides an annunciation in
the cockpit when pressure drops below a predetermined pressure setting.

One Halon type fire extinguisher is installed in the flight crew compartment.

Maintenance System

A Central Aircraft Information and Maintenance System (CAIMS) is installed in
the Aircraft and uses a Portable Maintenance Access Terminal (PMAT) to access
and monitor Aircraft system status. Each Aircraft system performs continuous
self test and reports its current status to the PMAT, in addition to internally
storing fault data along with time of occurrence and flight information.

The PMAT interprets the fault data and displays fault information in plain
English along with flight deck effects. The fault information is linked to the
aircraft maintenance manual (AMM) that is contained on a CD ROM incorporated in
the PMAT, providing immediate access to maintenance and trouble shooting
information.

The PMAT is also used to interrogate systems to download flight fault
information and to initiate built in test functions.

The capability to interrogate CAIMS in-flight is available as an option and
provides some of the maintenance features such as flight deck effects and fault
correlation with a direct link to the AMM.

13.0 INSTRUMENTATION & AVIONICS

General Description

The Aircraft is equipped with a six-tube Honeywell Primus 2000 XP avionics
suite. The six displays are laid out in a six-across configuration. Two displays
in front of each pilot provide Primary Flight Display (PFD) and Multi-Functional
Display (MFD) information. The PFD presents flight director, airspeed, altitude,
attitude, heading, as well as Horizontal Situation Indication (HSI). The MFD
provides moving map and weather radar information as well as traffic warnings
from the Traffic and Collision Avoidance System (TCAS). The MFD may be manually
reverted to either a PFD or EICAS.

January 2002 (BAC)

 6

 



--------------------------------------------------------------------------------



 



Schedule “A”

The Engine Indication and Crew Alerting System (EICAS) system is installed
consisting of a primary EICAS display, a secondary EICAS display (both installed
on the center instrument panel), data acquisition units and a control panel. The
functions provided by the EICAS are as follows:



•   Engine parameter display   •   Crew alerting messages   •   Aural warnings  
•   Aircraft synoptics pages for



•   Flight Controls   •   Electrical Systems   •   Hydraulics Systems   •   Fuel
System   •   Anti-Ice System   •   Environmental Control System



•   Aircraft systems indications for



•   Gears   •   Doors   •   FDR   •   Lamp Driving   •   APU   •   Brake
Temperature   •   Cabin Pressurization.

EICAS displays can be displayed on either or both of the Multi-Function Displays
(MFD) by manually switching in the event of a failure. Master caution and
warning indications are located on the glareshield at both crew positions.

A digital flight data recorder (FDR) system is installed to provide a record of
Aircraft parameters required by the FAA and includes an underwater location
device.

The following standby instruments are installed in the Aircraft:



•   Attitude indicator   •   Combined airspeed/indicator/altimeter   •   Compass

Auto Flight

The Aircraft is equipped with an autoflight system, which provides the following
major functions:



•   Flight Director   •   Autopilot   •   Yaw Damper   •   Autothrottle

The flight director modes are selected on the flight control panel or via the
go-around switches on the throttles. The flight director commands and mode
selection is displayed on the PFD. The flight director modes include:

Flight Director Modes

          Lateral   Vertical   Multi-Axis
- Heading Select
  - Altitude Hold   - Approach
- Navigation
  -Altitude Select   - Go Around
- Approach
  - Vertical Speed Select   - Takeoff
- Back Course
  - Flight Level Change   - Windclear Guidance
 
  - VNAV    

The dual autopilot system outputs pitch and roll steering commands to the
autopilot servos. The autopilot engage status is displayed on the PFD.

The dual yaw damper system provides yaw damping and turn coordination functions.

The autothrottle computations are performed within two integrated avionics
computers. Each computer is capable of independently driving both throttle
servos to move the throttles and provides inputs to the engine full authority
digital engine control (FADEC). Autothrottle modes are integrated with autopilot
modes. The autothrottle performs the engine synchronization function.

Communications

The Aircraft communication system is comprised of:



•   Two VHF communication systems. Transceiver tuning is achieved through either
of two RTU’s. Space and power provisions are made for a third VHF system.   •  
A dual digital HF communication system. Tuning is achieved through either of the
two RTU’s or the two FMS CDU’s.   •   A single SELCAL system which provides an
aural annunciation and an EICAS message when a preset code is received by either
the VHF or HF radios. The system is capable of monitoring three VHF and two HF
radios.

Provisions are made in the Aircraft for the following:



•   SATCOM (6-channel) — space and power provisions   •   Datalink — Space and
power provisions   •   Flight phone in the cockpit.   •   Passenger Address
Amplifier Unit.

A two channel interphone system with hand held microphones and individual
controls for pilot and co-pilot is installed in the Aircraft. Radio transmission
press-to-talk buttons are located on the control wheels. An intercom/hot mic
switch is incorporated in each audio control panel.

A Cockpit Voice Recorder system is installed to record area voice communication,
as well as pilot and co-pilot communication. The unit records continuously and
retains the last thirty minutes of voice data.

Indicating/Recording Systems

All instrument presentations are graduated in United States units of measure for
land planes (fuel quantity in lb., fuel flow in lb./hr., altitude in ft.),
except temperature indicators (in degrees Celsius) and airspeed indicators (in
knots or Mach number as applicable). All placards read in the same units as the
instruments affected.

The arrangement of the controls and instruments allow the pilots to fly the
Aircraft from the LH or RH seat. A center console is installed between the pilot
and co-pilot, on which the engine and system controls and trim controls are
mounted.

Two clocks are installed, one on the pilot’s side panel, the other on the
co-pilot’s side panel.

Navigation

The navigation system includes the following components:

January 2002 (BAC)

 7

 



--------------------------------------------------------------------------------



 



Schedule “A”

Air Data System (ADS) - The ADS consists of three digital air data computers
(ADC’s). Three total air temperature probes are installed to provide temperature
inputs to the ADC’s. The ADC’s use pitot, static and temperature inputs to
compute altitude, vertical speed, airspeed, and Mach number data

Electronic Flight Instrument System (EFIS) - An EFIS is provided with the
Aircraft utilizing the PFD, the MFD and a display control panel for each pilot.
The processing and symbol generation is part of the integrated avionics
computer.

Weather Radar - A digital color radar system with dual radar controller is
installed. Radar data is displayed on the MFD’s. The system also has turbulence
detection capability. Space and power provisions are present for an optional
lightning sensor system.

Radio Altimeter - Two radio altimeters are installed with data displayed on both
PFD’s.

Inertial Reference System (IRS) - Three inertial reference units are installed
each providing attitude and heading, rate, acceleration and position data for
use by EFIS, AFCS and other systems. IRS position data is utilized by the FMS’s
for navigation. Integrated mode select units coupled to each inertial reference
unit allow selection of IRS modes (NAV or ATT). IRS initialization is via either
FMS or the Lasertrak unit, which can also act as a back-up navigator. One
inertial navigation display unit (INDU) is installed to provide basic navigation
capabilities as back-up to the FMS.

Very High Frequency (VHF) Navigation - Two VOR/ILS/MKR VHF navigation systems
are installed in the Aircraft. Both systems are tuned by the RTU’s.

Automatic Direction Finder (ADF) - Two digital ADF systems are installed in the
Aircraft. The ADF receivers are tuned by the RTU’s.

Distance Measuring Equipment (DME) - Two 6-channel DME systems are installed.
Channel 1 and 2 are manually tuned, while the remaining channels are tuned by
the FMS.

Air Traffic Control (ATC) Transponder - Two Mode-S transponders are installed in
the Aircraft. Transponder control and selection are performed via the RTU’s.

Traffic Collision Avoidance system (TCAS) — A TCAS is installed comprising of a
TCAS processor, one top mounted directional antenna and one bottom mounted
omnidirectional antenna. The system is controlled by the RTU’s.

Flight Management System (FMS) - The Aircraft is equipped with two FMS’s
comprising of two color CDU’s flight management computers and a fixed data
loader, installed on the pilot’s side console, which can interface with the FMS.
The FMS includes the following features:



  •   Flight plans     •   Lateral and vertical navigation     •   Dual
operation     •   Map data outputs for EFIS     •   Worldwide database,
including airways, SIDS and STARS     •   Holding pattern specification for any
waypoint and a present position hold at any time     •   Back-up radio tuning  
  •   Progress data display     •   Autothrottle interface     •   Fuel leak
detection     •   Space and power provisions are present for a third FMS.

Global Positioning System (GPS) - A single GPS system is installed. GPS data is
fed to the FMS. Space and power provisions are present for the installation of
an optional second GPS.

Enhanced Ground Proximity Warning System (EGPWS) - A GPWS system with wind shear
detection is installed. Warnings are displayed in the PFD, enhanced terrain
avoidance is displayed on the MFD’s.

In addition to the above, provisions are made for the following optional
equipment:



•   Head-up Guidance System   •   Cockpit printer   •   Emergency Locator
Transmitter (ELT)

14.0 CUSTOMER SUPPORT SERVICES

Inspection and Acceptance Procedures

Seller will advise Buyer when the Aircraft will be available for Buyer’s
inspection and acceptance in accordance with the Agreement. Buyer will be
entitled to have as many representatives as it deems required to participate in
the inspection and acceptance of the Aircraft; however, only 2 representatives
of Buyer may participate in flight tests due to safety, insurance and regulatory
requirements.

Flight Operations Support

Upon request by Buyer, Seller will provide, at no additional cost, the services
of its pilots for the following activities:



i)   One pilot to assist Buyer during acceptance of the Completion Work from the
interior completion center.   ii)   One pilot, for a period of up to 14 days
from Delivery Time, to familiarize Buyer’s flight crews with day-to-day Aircraft
operations

In addition, Seller will provide, at no additional cost, the services on one
dedicated, on-site, field service representative (FSR) to assist with the
start-up of flight operations of the Aircraft for an initial period of 14 days.
Buyer will be responsible to reimburse the reasonable travel and living expenses
of Seller’s pilots and FSR.

Training

As part of the Purchase Price, Seller shall make available, at its designated
facilities, the following courses:



•   A ground and simulator flight-training program for four qualified pilots to
type rating;   •   Ground maintenance-training program for two mechanics; and  
•   Training for two flight attendants.

January 2002 (BAC)

 8

 



--------------------------------------------------------------------------------



 



Schedule “A”

Buyer shall be responsible for all travel and living expenses of Buyer’s
personnel. Seller recommends that all training be completed before placing the
Aircraft into service, but, in any event, all training must be completed no
later than 1 year from Delivery Time or Buyer’s rights to training at no
additional cost shall expire.

Technical Data and Services

The Aircraft will be delivered with the following documentation and the
technical publications that are included in the Purchase Price of the Aircraft:

          Manual Description   Quantity
Service Bulletins
    1  
Airplane Flight Manual
    2  
Quick Reference Handbook
    2  
Flight Crew Operating Manual
    2  
Flight Planning and Cruise Control Manual
    1  
Ground Handling & Service Information
    1 *
Maintenance Manual
    1 *
Wiring Diagram Manual
    1 *
Wiring List Manual
    1 *
System Schematic Manual
    1 *
Illustrated Parts Catalog
    1 *
Time Limits/Maintenance Checks
    1 *
Structural Repair Manual
    1 *
Weight & Balance Manual
    1 *
Non-Destructive Test Manual
    1 *
Illustrated Tool & Equipment Manual
    1 *
Component Maintenance Manual
    1 *
Maintenance Planning Document
    1 *
Fault Isolation Manual
    1 *
Fault Reporting Manual
    1 *
Rolls-Royce Service Bulletins
    1  
Rolls-Royce Time Limits Manual
    1  
Rolls-Royce Power Plant Build-Up
    1  

The manuals identified with an asterisk (*) are delivered in CD-ROM format. All
others are delivered in hard copy.

In addition, commencing at Delivery Time, Seller shall make available, from time
to time, to Buyer at its last address provided by Buyer in writing to Seller,
service bulletins and general information applicable to the Aircraft, as well as
any amendments to the documentation and technical publications referred to above
applicable to Buyer’s Aircraft, for a period of 10 years after delivery of the
last BD-700-1A10 aircraft manufactured by Seller. Seller shall provide this
service at no additional cost to Buyer for a period of 5 years from Delivery
Time.

Computer Integrated Maintenance Management System (CIMMS )

In order to facilitate the performance of maintenance of the Aircraft at
required intervals, Seller provides Bombardier’s Computer Integrated Maintenance
Management System (CIMMS) free of charge for one year commencing at the
induction of the Aircraft at the Completion Center and, upon subscription,
renewable annually thereafter.

Any computer software (“Software”) delivered by Seller to Buyer in connection
with the CIMMS program or the Aircraft, excluding any Software covered by
separate license agreements (whether shrink-wrap or otherwise), is being
licensed to Buyer and not sold. Seller hereby grants to Buyer (who for this
purpose is a mere licensee) a personal, non-exclusive, and non-transferable
(except in connection with a transfer of the Aircraft) license to use the
Software solely for its intended purpose and solely in connection with the
intended operation of the Aircraft. The Software, all copies thereof, and all
derivative works based thereon, in whole or in part, and all copyright, patent,
trade secret, and other intellectual and proprietary rights therein (whether
arising under the laws of Canada, the United States, or under other foreign laws
or international treaties), are and shall remain the property of Seller. All
copyright, patent, trademark, and other similar notices shall be displayed as
designed. Buyer shall not duplicate or permit the duplication of the Software.
Buyer shall not modify, translate, reverse assemble, reverse engineer, or
decompile the Software, in whole or in part. The license shall terminate when
the Software is no longer being used as intended in connection with the CIMMS
program or the Aircraft.

Bombardier Smart Parts Plus Program

Buyer will have the option of enrolling the Aircraft in Bombardier’s Smart Parts
Plus program applicable to the Aircraft. These programs provide aircraft parts
and components replacement coverage at a fixed dollar rate per flight hour.

15.0 WARRANTY

15.1 Seller warrants to Buyer that at Delivery Time, the Aircraft shall be free
from: i) defects in material, ii) defects in manufacture and iii) defects in
design, having regard to the state-of-the-art as of the time of design of the
Aircraft (“Warranty”). Seller’s sole obligation and liability under this
Warranty is a) expressly limited to correction by repair, replacement or rework
of the item(s) by Seller (or its affiliates) at its facilities, or at such other
facility as may be designated by Seller, of any defect specified above and b)
subject to Buyer giving notice to Seller of a claim under this Warranty as soon
as practicable but in no event later than expiration of the Warranty periods set
forth below. Any item(s) (excluding the Aircraft) found defective shall be
returned to Seller at Seller’s expense.

15.2 The Warranty in respect to the Aircraft shall be for 5,000 flight hours or
5 years from Delivery Time, whichever first occurs except that for the
Completion Work, the Warranty shall be for 2,000 flight hours or 2 years from
Delivery Time, whichever first occurs.

15.3 Notwithstanding the above, the Warranty period applicable to airframe
primary metal structures as defined in Section 51 and as detailed in Sections 53
(Fuselage), 55 (Stabilizers) and 57 (Wings) of the Aircraft Structural Repair
Manual in effect as of the date of this Agreement shall be for 20,000 flight
hours or for 20 years from Delivery Time, whichever first occurs; provided,
however, that such extended Warranty period does not apply to doors, fairings,
covers and systems/equipment support structure, for which specific items the
Warranty period shall be as stated in Article 15.2.

January 2002 (BAC)

 9

 



--------------------------------------------------------------------------------



 



Schedule “A”

15.4 Buyer shall be entitled to claim a repair, replacement or rework pursuant
to this Warranty provided:



i)   the Aircraft has not been operated or maintained in material violation of
the provisions of Seller’s Approved Flight Manual, Maintenance Manual and
Service Bulletins, and as each thereof may be amended from time to time by
Seller;   ii)   an installation, repair, alteration or modification to or of the
Aircraft made by Buyer or a third party has not been the cause or a contributing
cause of the defect;   iii)   the Aircraft has not been subjected to misuse,
abuse or accident or has not been improperly stored and protected against the
elements when not in use.

15.5 Notwithstanding any other provisions herein, the Warranty shall not apply
to any engines installed on the Aircraft. The engine warranty shall be provided
directly by the engine manufacturer (Rolls-Royce Deutschland) to Buyer, shall be
the sole responsibility of the engine manufacturer, and the rights of Buyer with
respect to the engines shall be a matter as between the engine manufacturer and
Buyer. Buyer agrees that Seller shall have no obligation or liability for any
engine warranty including, without limitation, any lack of performance,
reliability or maintainability of the Aircraft as a result of the engines.

15.6 Seller does not warrant any accessory, equipment or part incorporated in
the Aircraft, which is not furnished pursuant to this Agreement.

15.7 Any repair, replacement or rework under the Warranty shall be covered to
the extent of the unexpired portion of the Warranty periods set forth in this
Article 15 remaining at the time of such repair, replacement or rework.

15.8 Buyer shall maintain reasonably complete records of operations and
maintenance of the Aircraft and shall make such records available to Seller as
Seller may reasonably require. If Buyer fails to maintain those records Seller
shall be relieved of its Warranty obligations.

15.9 The Warranty is for the benefit of Buyer, its successors and all persons to
whom title to the Aircraft may be transferred during the Warranty periods set
forth herein, provided that any successor or owner shall remain subject to the
applicable provisions of this Agreement to the same extent as Buyer.

16.0 PATENT AND TRADEMARK PROTECTION

Subject to the provisions set out below, Seller agrees to indemnify and defend
Buyer and save Buyer harmless against any claim brought against Buyer that
Buyer’s use of the Aircraft constitutes an infringement of any a) U.S. or
Canadian patent or trademark, or b) foreign patent or trademark having a United
States or Canadian counterpart and issued by any country which has ratified and
is at the time of any such actual or alleged infringement a contracting party to
the Convention on International Civil Aviation and the International Convention
for the Protection of Industrial Property provided that:



i)   Buyer notifies Seller in writing of the claim within 10 days after Buyer’s
receipt of the claim;   ii)   Upon Seller’s written request, Buyer immediately
gives to Seller control over the defense and/or settlement of the claim;   iii)
  Buyer fully cooperates with Seller in such defense and/or settlement; and  
iv)   Buyer does not prejudice Seller’s conduct of such defense and or
settlement.

In no event shall Seller have any obligation with respect to any liability,
loss, damage or expense in respect of, arising out of or resulting from any lack
or loss of use of the Aircraft.

The foregoing shall only create an indemnity obligation upon Seller for claims
which are solely and directly based upon the use, sale or offer for sale of the
Aircraft. No indemnifying obligation shall arise or exist with respect to claims
that are based upon the engines, avionics equipment, or any accessory, equipment
or part thereof, or any other accessory, equipment or part which was not
manufactured by Seller or which was not manufactured exclusively pursuant to
Seller’s detailed design, or which was included in the Aircraft either by Buyer,
on behalf of Buyer or at Buyer’s request, or which was supplied by Buyer or
procured or manufactured by Seller in accordance with Buyer’s specifications,
nor shall any obligation arise or exist if the alleged infringement is based
upon the use of the Aircraft in a manner prohibited by relevant directives or
regulations issued by appropriate government agencies or instrumentalities.

Subject to the foregoing provisions of this Patent and Trademark Protection,
Seller shall pay court costs and its reasonable attorney’s fees for defending
such claim, as well as the amount of any settlement deemed advisable by Seller
or any damages that may be awarded against Buyer in respect of such claim. At
its own expense, Seller may at any time, at its option:



i)   procure for Buyer the right to continue to use the Aircraft; or   ii)  
modify the Aircraft, including modifying or replacing any part thereof to render
the Aircraft non-infringing.

In the event the use of the Aircraft by Buyer has been enjoined, Buyer shall
have the right to require Seller to take action in accordance with the
foregoing, provided that it shall be Seller’s sole option as to which
alternative action it takes. Except as expressly provided above, Seller does not
provide any other representation, warranty or protection concerning patents or
trademarks with respect to the Aircraft.

17.0 CONSULTANTS

Should Buyer retain the services of a consultant or other third party
representative (the “Consultant”) in connection with this Agreement, Buyer
agrees to have such Consultant sign Seller’s standard non-disclosure agreement.

January 2002 (BAC)

 10

 



--------------------------------------------------------------------------------



 



Schedule A-1

   
BOMBARDIER
AEROSPACE
(BOMBARDIER LOGO) [f97543f9760005.gif]
 
 

COMPLETION SPECIFICATION

For The

GLOBAL EXPRESS

Prepared For:

Williams-Sonoma, Inc.

S/N 9120

         
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific    

  Amendment 2   :   April 29, 2003

 



--------------------------------------------------------------------------------



 



         
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific    

  Amendment 2   :   April 29, 2003

  Page No.   :    i

                 
1.0
    GENERAL STATEMENTS AND CONDITIONS     1  
 
  1.1   SCOPE     1  
 
  1.2   DEFINITIONS     1  
 
  1.3   QUALITY AND CERTIFICATION     2  
 
  1.4   INCOMING INSPECTION     4  
 
  1.5   FERRY EQUIPMENT     4  
 
  1.6   PRESERVATION AND PROTECTION     4  
 
  1.7   ADDITIONAL WORK     4  
 
  1.8   EQUIPMENT AND SYSTEM(S) AT RISK     5  
 
  1.9   PROGRAM STATUS/CUSTOMER ACCESS     5  
 
  1.10   FLIGHT TESTING     5  
 
  1.11   PRE-DELIVERY     5  
 
  1.12   DOCUMENTATION     6  
 
  1.13   CUSTOMER APPROVALS     7  
 
  1.14   DESIGN AND INSTALLATION PRACTICES     8  
2.0
    SOUNDPROOFING     9  
3.0
    OXYGEN SYSTEM     10  
 
  3.1   PURITAN BENNETT “SWEEP ON” 2000 MASKS     10  
 
  3.2   ADDITIONAL QUICK DONNING MASK (MC-20)     10  
4.0
    ENVIRONMENTAL CONTROL SYSTEM (AIR CONDITIONING)     11  
 
  4.1   ENTRY AREA HEATER     11  
5.0
    POTABLE WATER SYSTEM     12  
6.0
    COCKPIT     13  
 
  6.1   COCKPIT HEADLINER     13  
 
  6.2   COCKPIT HOLDERS AND POUCHES     13  
 
  6.3   INSTRUMENT PLACARD     13  
 
  6.4   JEPPESEN STORAGE BOX     13  
 
  6.5   COCKPIT FLASHLIGHTS     13  
 
  6.6   COCKPIT FOOTRESTS     13  
 
  6.7   ILLUMINATED APPROACH CHART HOLDERS     13  
 
  6.8   115V/60HZ OUTLETS     13  
7.0
    ENTRY AREA     14  
 
  7.1   HEADLINER     14  
 
  7.2   COCKPIT CURTAIN     14  
 
  7.3   ACOUSTIC CURTAIN     14  
 
  7.4   AlRSTAIR     14  
 
  7.5   JUMPSEAT     14  
 
  7.6   FORWARD LAVATORY     15  
 
  7.7   LH ENTRANCE ENCLOSURE     16  
 
  7.8   GALLEY     17  
 
  7.9   GALLEY ANNEX     18  
 
  7.10   CREW AREA     19  
8.0
    PASSENGER MAIN CABIN     21  
 
  8.1   BULKHEADS     21  
 
  8.2   DOORS     21  
 
  8.3   HEADLINER     21  
 
  8.4   PASSENGER SERVICE UNITS (P.S.U.)     22  
 
  8.5   SIDEWALL     22  
 
  8.6   SIDE LEDGES     22  
 
  8.7   DADO PANELS     22  
 
  8.8   FLOOR COVERING     22  
 
  8.9   MAGAZINE RACK     23  
 
  8.10   PULL-OUT TABLES     23  
 
  8.11   CONFERENCE H1-LO TABLE     23  
 
  8.12   SINGLE SEAT- NARROW     23  
 
  8.13   WIDE SEATS     24  
 
  8.14   DOUBLE SEATS     24  
 
  8.15   16G DIVAN     25  



 



--------------------------------------------------------------------------------



 



         
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific    

  Amendment 2   :   April 29, 2003

  Page No.   :   ii

                 
 
  8.16   DIVAN END CABINETS     25  
 
  8.17   CREDENZA AND ENTERTAINMENT CABINET     26  
 
  8.18   LOW CABINET     26  
9.0
    AFT LAVATORY COMPARTMENT AND WARDROBE     27  
 
  9.1   BULKHEADS     27  
 
  9.2   DOOR     27  
 
  9.3   HEADLINER     27  
 
  9.4   PASSENGER SERVICE UNIT     27  
 
  9.5   SIDEWALL     27  
 
  9.6   VANITY CABINET     28  
 
  9.7   SANITATION SYSTEM (MAGAIR)- AFT LAVATORY     28  
 
  9.8   AFT WARDROBE AND STORAGE CABINET     28  
10.0
    BAGGAGE COMPARTMENT     29  
11.0
    AVIONICS - ELECTRICAL SYSTEMS     30  
 
  SERVICE BULLETINS     30  
 
  11.1   HONEYWELL MCS6000 SATELLITE COMMUNICATIONS (SATCOM) SYSTEM (SERVICE
BULLETIN)     30  
 
  11.2   TELEDYNE C2000 MAGNASTAR TELECOMMUNICATION SYSTEM “OFFICE IN THE SKY”
(SERVICE BULLETIN)     30  
 
  11.3   GLOBAL POSITIONING SYSTEM (GPS)-ADDITION OF A SECOND GPS (GPS 2)
(SERVICE BULLETIN)     30  
 
  11.4   FLIGHT DATA RECORDER MODIFICATION (FDR/CFMS 2002)- INSTALLATION
ADDITION OF FORCE TRANSDUCERS     30  
 
  11.5   INCREASE MAXIMUM TAKE-OFF WEIGHT (MTOW) TO 98,000 LBS     31  
 
  11.6   EMERGENCY LOCATION TRANSMITTER (ELT) SYSTEM (SERVICE BULLETIN)     31  
 
  11.7   CAIMS IN-FLIGHT PRINTING CAPABILITY (SERVICE BULLETIN)     31  
 
  11.8   COMMUNICATION ADDRESSING AND RECORDING SYSTEM (ACARS) TELEDYNE DATALINK
SYSTEM (SERVICE BULLETIN)     31  
 
  11.9   HONEYWELL RCZ-833 3RD VHF TRANSCEIVER (SERVICE BULLETIN)     31  
 
  11.10   MILTOPE COCKPIT PRINTER (SERVICE BULLETIN)     31  
 
  11.11   HONEYWELL LSZ-860 LIGHTING SENSOR SYSTEM - LSS (SERVICE BULLETIN)    
31  
 
  11.10   THALES/SEXTANT HEAD-UP FLIGHT DISPLAY SYSTEM (HFDS) CAT II OPERATIONS
(SERVICE BULLETIN)     32  
 
  MISCELLANEOUS AVIONIC SYSTEMS     33  
 
  11.11   JUMPSEAT AUDIO PANEL     33  
 
  11.12   PASSENGER ADDRESS SYSTEM     33  
 
  11.13   CABIN BUS DISCONNECT     33  
 
  11.14   GROUND SERVICE CABIN POWER     33  
 
  11.15   CABIN/LAVATORY CALL SYSTEM     33  
 
  11.16   GALLEY/CABIN CIRCUIT BREAKER PANEL     33  
 
  11.17   ELECTRICAL POWER     33  
 
  11.18   ELECTRICAL OUTLETS     33  
 
  11.19   CABIN PRINTER/FAX     34  
 
  11.20   ADDITIONAL TRU     34  
 
  11.21   COCKPIT AUXILIARY ANNUNCIATION PANEL     34  
 
  11.22   THALES INTEGRATED ELECTRONIC STANDBY INSTRUMENT (IESI)     34  
 
  11.23   HONEYWELL FMS CDU-820’S (FULL INSTALLATION OF 2 PRIMARY UNITS)     34
 
12.0
    SWITCH PANELS AND ENTERTAINMENT     35  
 
  12.1   EXTERIOR SWITCHES     35  
 
  12.2   AUDIO SYSTEM     35  
 
  12.3   VIDEO SYSTEM     35  
 
  12.4   THE “AIRSHOW NETWORK” FLIGHT INFORMATION SYSTEM     36  
13.0
    LIGHTING     37  
 
  13.1   AIRSTAIR AND BOARDING LIGHTS     37  
 
  13.2   COCKPIT LIGHTS     37  
 
  13.3   ENTRANCE AREA HEADLINER LIGHTS     37  
 
  13.4   LH ENTRANCE ENCLOSURE LIGHT     37  
 
  13.5   FORWARD LAVATORY LIGHTS     37  
 
  13.6   GALLEY LIGHTS     37  
 
  13.7   CREW AREA LIGHTS     37  
 
  13.8   CABIN UPWASH AND DOWNWASH LIGHTS     38  
 
  13.9   CABIN READING AND TABLE LIGHTS     38  
 
  13.10   FLOOR ACCENT LIGHTS     38  
 
  13.11   ENTERTAINMENT COMPARTMENT LIGHT     38  
 
  13.12   AFT LAVATORY LIGHTS     38  
 
  13.13   WARDROBE LIGHT     38  
 
  13.14   BAGGAGE COMPARTMENT LIGHTS     38  
 
  13.15   CABIN ORDINANCE SIGNS     39  
 
  13.16   CABIN EMERGENCY LIGHTS     39  
 
  13.17   ESCAPE PATH LIGHTS     39  

 



--------------------------------------------------------------------------------



 



         
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific    

  Amendment 2   :   April 29, 2003

  Page No.   :   iii

                 
 
  13.18   EXTERIOR SERVICE PANEL LIGHTING     39  
 
  13.19   PYLON LIGHTS     39  
 
  13.20   PULSE LANDING LIGHT SYSTEM     39  
 
  13.21   WHEEL WELL MAINTENANCE LIGHTS     40  
 
  13.22   WINGTIP TAXI LIGHTS     40  
14.0
    MISCELLANEOUS INSTALLATIONS     41  
 
  SERVICE BULLETINS     41  
 
  14.1   ADDITIONAL REFUEL/DE-FUEL PANEL (SERVICE BULLETIN)     41  
 
  14.2   TAIL LOGO LIGHT ILLUMINATION (SERVICE BULLETIN)     41  
 
  14.3   SINGLE ADDITIONAL AFT CABIN WINDOW (SERVICE BULLETIN)     41  
 
  OTHER MISCELLANEOUS INSTALLATIONS     41  
 
  14.4   EXTERNAL TOILET SERVICING     41  
 
  14.5   TOWBAR ASSEMBLY     41  
 
  14.6   LADDER STORAGE     41  
 
  14.7   AFT EQUIPMENT BAY STORAGE BOX     41  
 
  14.8   CATWALK BATTERY ACCESS     42  
 
  14.9   HANDRAIL EXTENSION     42  
 
  14.10   COMMON KEY PANELS     42  
 
  14.11   AFT EQUIPMENT BAY ACCESS LADDER     42  
 
  14.12   EXTERNAL BAGGAGE DOOR LOCK OVERRIDE     42  
 
  14.13   COCKPIT TRIM PANELS     42  
15.0
    EMERGENCY EQUIPMENT     43  
 
  15.1   COCKPIT     43  
 
  15.2   LH ENTRANCE ENCLOSURE     43  
 
  15.3   CREW AREA     43  
 
  15.4   GALLEY     43  
 
  15.5   CABIN     43  
 
  15.6   LAVATORIES     43  
 
  15.7   AFT WARDROBE/STORAGE     43  
 
  15.8   BAGGAGE AREA     43  
16.0
    LOOSE EQUIPMENT AND SPARES     44  
 
  16.1   LOOSE EQUIPMENT     44  
 
  16.2   SPARES     44  
17.0
    EXTERIOR PAINT     46  
18.0
    WEIGHT AND BALANCE AND CENTER OF GRAVITY     47  
19.0
    ANNEX “A” LIST OF BOMBARDIER FORMAT LAYOUT AND TRIM DRAWINGS     48  



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 1



1.0   GENERAL STATEMENTS AND CONDITIONS   1.1   Scope



    This Completion Specification in conjunction with the documentation
explicitly referenced herein, defines the technical and management requirements
as well as the Work to be performed for design, manufacture, installation,
integration, test, and certification of an executive interior of a Global
Express Aircraft. It also defines the manner in which the Work is to be
conducted and controlled by Bombardier Completion Center.       Deliverables
(Loose Equipment and Spares)       All contracted deliverables that can not
accompany the aircraft at delivery owing to space constraints will be shipped
(FOB Dorval/Tucson) to the required destination via a transportation mode
acceptable to the customer.       Contracted deliverables will be defined as any
loose equipment, spares, or components (divans, seats, tables, etc.) designed to
accommodate a convertible (alternate) floor plan as identified within the
specification.



1.2   Definitions



    The following definitions are provided for use in reference to this
specification.       “Space Provisions” for a specific installation means that
the space only is allocated for a defined unit or installation. There are no
brackets, bolt holes, wiring, fluid lines or other requirements, including
structural provisions.       “Structural Provisions” for a specific installation
means that primary structure is structurally adequate for installation. The
brackets, bolt holes, wiring and fluid lines are not supplied or included as
items in the normal weight of the aircraft.       “Power Provisions” for a
specific installation, which means that primary electrical power and
distribution systems are of sufficient capacity to permit later incorporation of
specific equipment without modification to the primary power and distribution
system. Power provisions do not include electrical wiring, hydraulic or
pneumatic lines, brackets, bolt holes, etc. The installation weight for the
equipment is not included in the weight of the aircraft.       “Wiring
Provisions” for a specific installation means that primary wiring only is
provided and installed (capped and stowed) in the aircraft. This does not
include connector or circuit breaker installations unless otherwise specified.
The weight of wiring installation will be included in the aircraft weight.      
“Complete Provisions” for an item of equipment, assembly or installation means
that all detail supports, brackets, fluid lines, tubes and fittings, electrical
wiring and connectors, etc. have been provided so that the specific equipment
can be installed, without alteration or additional parts. A full continuity
check of the system wiring will be done prior to delivery. The installation
weight for equipment used for testing is not included in the weight of the
aircraft.

 



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 2



1.3   Quality and Certification



    Quality Control (QC) department personnel including Transport Canada (TC)
authorized inspectors will be responsible for all inspection activities on the
aircraft from the initial receiving inspection to final Customer inspection and
delivery. In this capacity, QC will verify that all measures to preserve the
aircraft, fabricate and install the interior to an approved design, workmanship
and safety standards are maintained during the completion program.       The QC
department will ensure that the systems, processes and procedures utilized are
in accordance with the TC regulations for proper execution of the completion
activities by all personnel working on the aircraft. The aircraft and installed
assemblies will comply with the relevant requirements of the certification basis
defined as per Transport Canada Type Certificate A-177.       A TC approved
Quality Assurance and Quality Control system will be maintained by the
Completion Center and applied to the work performed on the aircraft.       All
installations will be approved under TC Supplemental Type Certificate. The
Completion Center will be responsible for obtaining approval for the interior
completion modifications and any required negotiations with the regulatory
authorities.       The following configurations** will be approved:



a.   Configuration A: thirteen (13) passenger configuration featuring a mid
cabin door at Fuselage Station 647.08     The airplane will be limited to
private use only or, if the final country of registration is the United States,
the airplane may not be used for hire or common carriage;   b.   Configuration
B: ten (10) passenger configuration featuring a mid cabin curtain at Fuselage
Station 647.08 which replaces the mid cabin door as a divider (end cap installed
on LHS partition prevents use of mid cabin door) –     There are no limitations
on the kinds of operations permitted; and   c.   Configuration C: eight
(8) passenger configuration featuring a mid cabin door at Fuselage Station
647.08 –     There are no limitations on the kinds of operations permitted. The
aft cabin divan and seats will be placarded to indicate they may not be occupied
during takeoff or landing.

 



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 3



    Note that Transport Canada and FAA exemptions which permit installation of a
mid cabin door and side facing divan(s) limit the kinds of operations permitted.
The above configurations take these limitations into consideration and are
designed to facilitate in-service conversion by the operator of the airplane to
meet FAR Part 135 operations.

The registration information, specifying the aircraft’s final country of
registration, and kind of operations to applicable operating rules for which
approval is required (applicable operating rule) will be customer supplied
during the initial specification definition. This information is also required
to initiate any application for the aircraft’s certification subsequent to
Contract Award. In addition, the customer must identify the configuration of the
airplane (Configuration A, B or C as defined above) to be installed at the time
of delivery.

**Note that modifications to this Specification may be required in order to
comply with national requirements if the final country of registration is not
the United States or Canada.

This Specification meets the airworthiness requirements of FAR Part 25 and the
equipment requirements necessary for private category operation of the airplane
(FAR Part 91 or CAR 604).

All Completion Center installations will comply with the applicable requirements
for private category operations (FAR Part 91 or Transport Canada CAR 604) and be
capable of flights of 10 hours or less under Part 135 operational requirements.

The airplane will feature wiring provisions only for an in-service conversion by
the operator of the aft cabin to a flight crew sleeping quarters.

The Completion Center will provide a Canadian C of A for export to the United
States.

 



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 4



1.4   Incoming Inspection



    Upon arrival of the aircraft at the Completion Center, before performing any
work on the aircraft, the following incoming inspection activities will be
performed in accordance with Completion Center standard practices. The result of
any discrepancy or observations on the condition of the aircraft and equipment
therein will be reported to the Customer and/or the factory.



A.   Documentation of any marred items and/or any discrepancies, including
flight squawks reported by flight crew during ferry flight to the Completion
Center.   B.   A visual inspection and detailed inventory of all loose
equipment. The loose equipment will be appropriately stored during completion.  
C.   Verification and record of Aircraft fuel and oil quantity at arrival.   D.
  System operational and calibration checks.   E.   Measurement of aircraft
weight (de-fueled).



1.5   Ferry Equipment



    The ferry equipment, excluding Customer property, and any other temporary
equipment will be removed from the aircraft upon arrival, packed and shipped to
Bombardier in accordance with the furnished instructions.



1.6   Preservation and Protection



    The airframe, engines and APU will be preserved by the Completion Center in
accordance with the manufacturers’ (Bombardier, BMW/Rolls Royce and Allied
Signal) recommended procedures. The Completion Center’s Quality Control
department will verify that all necessary measures to preserve the aircraft will
be suitably maintained during the period of the aircraft’s inactivity. The
Customer will be provided with the documentary evidence that this has been
accomplished.



1.7   Additional Work



    In the event the Customer wishes to have additional work performed or a
modification made to the approved package, the Completion Center reserves the
right to decide whether it will proceed or not with the additional work request
quotation. If the Completion Center decides to proceed with the additional work
request quotation, the Completion Center will advise the Customer of the cost,
weight and impact on the schedule that are associated with the additional work
request via a Change Order. The Customer or Representative will provide written
authorization, in signing the Change Order, prior to the Completion Center
proceeding with the work.

 



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 5



1.8   Equipment and System(s) at Risk



    Any equipment or system(s) that the Customer wishes to have incorporated in
the Specification that is still in a development stage with the vendor(s), our
engineering or the Regulatory Authorities will be considered “At Risk” and will
be/is listed in Annex “D”. The Bombardier Completion Center reserves the right
to determine, at its entire discretion, if the available data and/or equipment
is sufficiently mature to proceed with the installation of any “At Risk”
equipment or system(s). If and when the Bombardier Completion Center decides to
proceed with the installation of the “At Risk” equipment or system(s), whether
it is a partial or complete installation, it will present to the Customer a
Change Order showing the impact on pricing, weight and delivery schedule, if
applicable. If the Bombardier Completion Center determines that it will not
proceed with the installation of an “At Risk” equipment or system(s), a Change
Order will be issued to delete such equipment or system(s) from the
Specification. Furthermore, the Bombardier Completion Center reserves the right,
at its entire discretion, to delete and/or disable any “At Risk” equipment or
system(s) at the time of delivery of the Aircraft should such equipment or
system(s) not function as intended and/or are not deemed certifiable by the
applicable regulatory agencies.



1.9   Program Status/Customer Access



    The Completion Center will regularly provide a status report and review it
with the Customer. In addition, the Customer’s representative will have access
to the premises during regular working hours from 8:00 A.M. to 4:30 P.M. in
order to inspect the aircraft and observe the progress of the work. The
Completion Center’s regulations concerning employees and facilities will be
observed by the Customer or Representative.



1.10   Flight Testing



    Testing/Inspection/Certification for ground and flight tests will be the
responsibility of the Completion Center. The aircraft will be operated under TC
regulations during flight tests. The test program will be conducted in
accordance with Completion Center approved test procedures. All testing results
will be reviewed and/or approved by the Completion Center. During the flight
test program, the Completion Center will provide the necessary flight crews and
ground support equipment that is required to perform all required certification
flight tests.       BCC shall assume the cost of fuel and oil consumption during
the completion flight test program that are needed to verify operational status
of Completion Center ‘work’.



1.11   Pre-Delivery



    The following will be accomplished immediately prior to delivery:





A.   A night lighting check.   B.   Fill the water system and service the
lavatories.   C.   Supply the loose equipment/spares referenced in section 16.0.
  D.   The Quality Control Certification documents will be reviewed by both the
Customers’ Representative and the Completion Center’s Quality Control
Representative.   E.   Supply documentation referenced in paragraph 1.12.   F.  
The aircraft, including the windows, will be cleaned and the interior groomed.

 



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 6

1.12   Documentation



    Two (2) sets of the following documentation will be provided to the Customer
by the Completion Center upon delivery of the aircraft. The overall depth and
detail of the information will be to the level necessary to properly service and
maintain items installed by the Completion Center as part of this Specification,
in accordance with Chapter 5 “Global Express/ Time Limits / Maintenance Checks.”



A.   Documentation (2 books)       Contents of Document Binders (2 copies):



1.   Supplemental Type Certificate   2.   Drawing List (Modification List)   3.
  Ground Test Procedures   4.   Flight Test Procedures   5.   Flight Manual
Supplements       Maintenance Manual Supplements       Electrical Load Analysis
  6.   Material Specification / Interior Accessories List



B.   Drawings – Mechanical Installations (1 book)       Contents of Drawing
Binders (2 copies):



1.   Layouts   2.   General Arrangements   3.   Placards   4.   Splice
Installation / Floor Cuts   5.   Schematics (oxygen and water)   6.   Light
Installation – Exterior Access Panel



C.   Wiring Diagrams – Sorted Lists (3 books)       Contents of Sorted Lists (2
copies):



1.   Drawing List alphabetically sorted (all drawings)   2.   Drawling List for
Wiring Diagrams numerically sorted (criteria WDB/GW)   3.   Wiring Diagrams



D.   Technical Publications



1.   Component Maintenance Manual (1 hardcopy)   2.   Pilots Guide (1 hardcopy)
of:       Honeywell Primus II Radio System       Honeywell Flight Management
System       Honeywell Digital Weather Radar System       Honeywell Lightning
Sensor System   3.   Operators & User Guides (1 hardcopy) of:       Magnastar
C-2000 Airborne Telephone       Honeywell SATCOM System   4.   Cabin Handbook
Manual (2 CD ROM & 1 hardcopy)   5.   Supplementary Maintenance Manual (2 CD ROM
& 1 hardcopy)   6.   Wiring Diagrams (2 CD ROM)   7.   BCC Illustrated Parts
Catalog (2 CD ROM)   8.   Grooming Guide (2 hardcopies)

 



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 7



B.   Quality Assurance/Quality Control Data       Two (2) copies (excluding
items 8-13) of the following:



1.   Transport Canada 24-0045 Form – Conformity Certificate   2.   Supplemental
Type Certificate (STC) / Limited Supplemental Type Certificate (LSTC)   3.  
Work Report   4.   Flammability Test Matrix GR26000009, Issue 1 and Fire
blocking Test Results (FAA 8110-3) dated TBD Skandia test plan TBD Rev. TBD   5.
  BICCM Serialized Equipment List   6.   Weight & Balance Report Appendix A –
Equipment List   7.   Time Limits / Maintenance Checks   8.   Compass Deviation
Cards (on aircraft)   9.   Update entries for the following (aircraft logbooks):



•   Journey Log Book   •   Engine Log Books (R/H TBD & L/H TBD)   •   Aircraft
Battery Log Books (Main TBD & APU TBD)   •   Garrett (Allied Signal) A.P.U. Log
Book Serial #TBD   •   Aircraft Technical Log Section 1 – Airframe   •  
Aircraft Technical Log Section 2 – Record of Installations & Modifications   •  
Serialized List ATA sort (green aircraft)   •   Weight and Balance Report
No. RAW-C700-TBD dated TBD (green aircraft)



10.   Flight Manual Supplements added to Flight Manual



•   G-FM35000005 REV NC Gaseous Oxygen System   •   G-FM26000005 REV NC Smoke
Detection System, Aft Cabin   •   G-FM25000004 REV NC Interior Completion   •  
G-FM24000004 REV NC Cabin Master Power Switch   •   G-FM25280009 REV NC Side
Facing Divan   •   G-FM53240005 REV NC Mid Cabin Door



11.   Certificate of Airworthiness {C of A} (country of registration)   12.  
Certificate of Registration {C of R} (country of registration)



C.   Contracts Deliverables



1.   Warranty validation cards for third party warrantable equipment.   2.   Six
(6) sets of color photographs of the exterior and interior (provided after
delivery).   3.   Sound Survey Report.



1.13   Customer Approvals



    In addition to this Specification, the documents listed in Annex “A” shall
be approved by the Customer.

 



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 8



1.14   Design and Installation Practices



A.   All interior finish materials will be selected for quality, durability and
ease of maintenance with weight as a prime consideration. The Completion Center
reserves the right to substitute components of equal quality should a lack of
availability be documented by the chosen supplier. The Completion Center is not
responsible for variations in dye lots of fabrics or variations in grain and
color from the Customer approved sample, due to the natural properties of these
items. Should the Customer select exotic or custom materials, these upgrades
will be processed as additional costs or as a change order.   B.   The material
cost for this specification is based on the guidelines described in Annex “C”.  
C.   Design engineering and the choice of construction materials and fabrication
techniques will be the responsibility of the Completion Center and will be in
accordance with the accepted current aircraft procedures and practices. The size
of storage areas and drawers will be determined by the Completion Center based
on available space and standard size of such items as video cassettes, compact
discs, meal trays, flatware, china, crystal, etc.   D.   The design of all
lighting fixtures will be directed toward ease of lamp replacement.   E.   All
passenger information signs, placard instructions related to seat position,
armrests and other instructions, will meet all TC requirements.   F.   All
placards will be in the English language and applied on clear stickers.   G.  
In the cockpit, switches, annunciators, controls and instruments, added as a
result of Completion Center installations will be arranged in accordance with
the customer approved cockpit layout.   H.   The interior will be installed in
such a manner as to allow reasonable access to maintenance and inspection items
where practical. All areas requiring inspection will be made accessible with
minimum disturbance to the interior furnishings, based on the following
guidelines:     1. Six (6) month inspection items - access is to be thirty 30
minutes or less.       2. Twelve (12) month inspection items - access is to be
sixty 60 minutes or less.       3. Line replaceable units - access is to be
thirty 30 minutes or less.   I.   Attachment and support structures will be
shock mounted where applicable for acoustical purposes throughout the aircraft.
Trim panel fasteners will not be visible.   J.   Exposed hardware will be plated
with 24-Karat gold or equivalent. Hardware in the category of drawer slides;
rollers, door latches, etc. will be selected and installed to minimize resonance
rattling, and to maximize durability and ease of operation. Hinges on cabinet
doors will be concealed . Minimal exposed surface will not be plated.   K.  
Unless otherwise noted, all hard wood and veneer will have a hi-gloss finish.
Custom moldings, murals and artwork are not included in this specification.
Should the customer specify custom moldings, murals and artwork, these items
will be estimated and quoted for approval and/or change order.   L.   All
fabrics and materials not inherently flame resistant will be treated with a
fire-retardant protection process. All seat cushions will be fire blocked. The
Completion Center will be responsible for flammability certification of all
materials.   M.   The interior of drawers and compartments will be suitably
lined and/or painted per the trim drawings or material specification.   N.  
Secondary internal latches will be installed as required by certification.   O.
  Aerospace grade touch-sensitive switches and/or touch-screen LCD monitors will
be used in the cabin. All switches will have symbolic icons where possible;
otherwise the English language will be used.   P.   Any product used in
completion of the aircraft for sound dampening, flame resistance, soil
resistance or for any other purpose will be non-corrosive on aircraft structure
and systems.

 



--------------------------------------------------------------------------------



 



       

Specification No. : BCC-GX-302

Date : June 20, 2002

Customer Specific
Amendment 2 : April 29, 2003

Page No. : 9



2.0   SOUNDPROOFING



    The aircraft will be soundproofed utilizing vibro-acoustic materials and
techniques developed by the Completion Center. The acoustical package will be
designed to achieve the minimum sound levels attainable based on the selected
cabin layouts, trim finishing and within the operating weight parameters of the
aircraft. The aircraft interior shall have average sound level targets of 52 db
SIL (Speech Interference Level) and 70 dBA and average not to exceed levels of
54 db SIL and 72 dBA.       The aircraft will be surveyed at FL 450 and at a
speed of 0.80 Mach. The aircraft configuration will be in accordance with the
Completion Center document “Instructions for Aircraft Preparation — Sound
Survey” (INS 9000-0233). The aircraft will be serviced in a typical operating
conditions (water-serviced, life rafts on board, galley, wardrobe, vanities and
cabinets stocked, air conditioning on and gaspers turned off).       Noise will
be measured at each cabin seat and linear average of all seats will be
calculated to determine the average cabin noise levels. The SIL measurement will
be based upon the arithmetic average of the sound pressure levels in the 1000,
2000 and 4000 Hz octave bands.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   10



3.0   OXYGEN SYSTEM       The aircraft is equipped with four (4) factory
installed 50 cu ft oxygen bottles and an external fill station. The Gaseous
Oxygen System is certified for three (3) crewmembers and nineteen
(19) passengers. The system is approved for cabin altitude up to 40,000 feet.
The “green” aircraft is outfitted with a flight crew supplemental oxygen system.
A passenger distribution system will be installed.



A.   Cockpit Crew System       The factory installed crew system with quick
donning demand type full-face masks will be retained.   B.   Oxygen Drop Box    
  Oxygen drop boxes will be installed for each cabin and crew area seat,
jumpseat, the galley area, and lavatories as required. Each oxygen drop box is
equipped with constant flow masks and an instruction placard.   C.   Oxygen Test
Switch       An oxygen test switch will be installed in the cockpit on the RHS
of the FS 280 bulkhead. The switch will enable testing of the oxygen warning
system without deploying the passenger oxygen masks.   D.   Therapeutic Oxygen
System       A therapeutic oxygen shut-off valve will be installed to control
oxygen flow to the outlet. The valve will be activated with an electrically
illuminated switch located on the Oxygen Control panel. Two (2) therapeutic
oxygen outlets will be located on the RHS side of the aircraft.   E.   Oxygen
Warning System       An interface with the existing pressure switch will
activate the emergency lights, the “NO SMOKING” sign in the cabin and aural
warning in the cockpit when the oxygen masks are deployed.



3.1   Puritan Bennett “Sweep On” 2000 Masks       Two (2) Puritan Bennett “Sweep
On” 2000 masks with non-invasive communication and comfort control harness shall
be provided to supplement existing onboard flight crew oxygen mask system. New
disconnect outlets, two (2) oxygen, two (2) microphones and two (2) mask storage
cups shall be installed in the flight deck to support oxygen equipment. The
existing factory installed full-face masks must be retained.   3.2   Additional
Quick Donning Mask (MC-20)       An additional MC-20 quick donning mask and
storage box will be installed in the upper section area of the LH entrance
enclosure, complete with disconnect outlets, for one (1) oxygen mask, one (1)
microphone for the jumpseat occupant.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   11



4.0   ENVIRONMENTAL CONTROL SYSTEM (AIR CONDITIONING)       The
factory-installed air conditioning ducts will be retained and extended to
accommodate the interior and headliner/valance configuration. All necessary
risers and air outlets for the jumpseat, cabin and lavatories will be installed
to complete the conditioned air system and ensure even cabin air distribution
for maximum passenger comfort and minimum temperature variation within each
temperature zone. The system provides three (3) independently controlled
temperature zones: cockpit, forward cabin and aft cabin.



A.   Cockpit       The cockpit air supply system will be retained as installed
by the factory.   B.   Fwd and Aft Cabin-Main Supply       The two (2) existing
duct’s and distribution systems will be an integral part of the floor duct
design. These systems supply conditioned air from a floor duct located on each
side of the aircraft. The ducts will direct the airflow either to the
appropriate outflow valves or the ECS system for re-circulation.   C.  
Individual Air Outlets       Individual adjustable air gaspers will be installed
for each seat position in the passenger service units and will be connected to
the existing air duct. Outlets will also be installed at the jumpseat, crew area
and in both lavatories.   D.   Conditioned Air System Controller       The green
aircraft conditioned air control will be retained. The cockpit “master”
controller has full temperature and flow range control over every cabin zone.
The cabin temperature controls have limited control capable of varying around
the cockpit set temperature. Actual cabin temperature will be shown digitally on
the galley control screen. Sensors will be located as per approved layout
drawings.       The cabin temperature controls will be located as follows:



1.   For forward cabin, at the forward master seat location control panel.   2.
  For aft cabin, at the aft master seat location control panel.   3.   For both
the forward and aft cabin, on the galley control panel.



E.   Galley and Lavatories       Conditioned air is supplied through extensions
from the main cabin floor level conditioned air ducts.   F.   Crew Area

Conditioned air is supplied to areas through extensions from the main cabin
floor level air ducts.   G.   Exhaust Fans       Exhaust fans will be installed
in the following locations:



1.   Outboard of the galley to exhaust heat and odors from the galley
appliances.   2.   Under the floor in the aft step well to remove cold air from
behind the acoustical curtain.   3.   In both toilet cabinets to exhaust odors
from the lavatories.



H.   Gasper Booster Fan       A booster fan will be added to the gasper air
system.



4.1   Entry Area Heater       An entry area heater will be installed to provide
additional warm air to the entry area.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   12



5.0   POTABLE WATER SYSTEM       Water will be supplied from the water tanks
with two (2) independent electrical pumps, [one (1) fwd and one (1) aft]. The
system will be designed with heaters installed to avoid freezing. Drainage of
the waste water lines and the fresh water lines (when purging) will be provided
through heated drain masts. The system will provide filtered cold and hot water
to the galley and both lavatories and will incorporate the following:



A.   Servicing       A single exterior service panel will be provided on the
right-hand fuselage for filling both tanks as well as purging both lines and
tanks. A water level indicator will be provided (with lamp test switch for fwd
and aft tanks). An instruction placard for water system servicing with quantity
in liters and gallons will be installed at this external panel.   B.   Tanks    
  Two (2) tanks will be installed; one (1) thirteen (13) U.S. gallon fwd and one
(1) thirteen (13) U.S. gallon aft. It will also be possible to fill the tanks
manually from inside of the aircraft. Tank assemblies will each contain a heater
blanket to prevent in-flight condensation from freezing.   C.   Filters      
Two (2) ultra violet water filters will be installed: one (1) fwd and one
(1) aft located in the galley and aft vanity and will be installed for easy
servicing.   D.   Controls       The following controls and indication for the
operation of the potable water system will be accessible through the galley
touch screen LCD monitor:



1.   Water level indicator for each tank.   2.   Two (2) power pump control
switches.   3.   Switches for purging of tanks or lines (in-flight and
on-ground).   4.   Purging annunciation.



E.   Pressure Sensitive Mats       Two (2) pressure sensitive mats (one in each
lavatory) will shut off the water supply when the lavatory is vacant.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   13



6.0   COCKPIT       The cockpit area will encompass the area from the forward
pressure bulkhead to the FS 280 bulkhead. The factory outfitted furnishings,
trims, and flight crew seating upholstery will be retained as delivered to the
Completion Center (with the addition of BCC supplied sheepskin slipcovers as
loose equipment). The factory finish will include all cockpit peripheral
(glareshield, trim panels, side consoles).   6.1   Cockpit Headliner       A
pre-formed one-piece headliner panel extending from the cockpit bulkhead at FS
280 to the windshield will be retained from the factory and covered with
Customer approved material.       The headliner will incorporate:



A.   Lighting (Ref. Section 13.0).   B.   One (1) air gasper.



6.2   Cockpit Holders and Pouches       Amenities for the crew will be installed
with the following conveniences:



A.   Two (2) leather pencil holders will be installed on the bottom of the
glareshield.   B.   One (1) soft leather pouch will be installed on each side
console.   C.   A quickly removable certificate holder attached with Velcro will
be installed on the LHS FS280 bulkhead.   D.   One (1) pop-out cup holder in
each side console will be retained.



6.3   Instrument Placard       The following will be engraved and mounted on the
instrument panel in clear view of the pilot and co-pilot:



A.   Aircraft registration number.   B.   SELCAL number.   C.   Aircraft phone
numbers.



6.4   Jeppesen Storage Box       A hard case box for Jeppesen Stowage will be
semi-recessed in the center access panel at the cockpit entrance.   6.5  
Cockpit Flashlights       The factory-installed flashlights will be relocated
from the side consoles to the cockpit bulkhead FS 280.   6.6   Cockpit Footrests
      The existing decorative trim along the base of the instrument panel will
be modified to be a fixed footrest. A block non-skid material shall cover it.  
6.7   Illuminated Approach Chart Holders       Illuminated approach chart
holders will be mounted on the control yoke for the pilot and co-pilot.   6.8  
115V/60Hz Outlets       Two outlets will be installed in the cockpit (one each
on the pilot and co-pilot side consoles) for computer use.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   14



7.0   ENTRY AREA       The entrance is defined as the area aft of the FS280
bulkhead, encompassing the forward crew wardrobe, forward lavatory, entry door,
crew area, and galley.   7.1   Headliner       A pre-formed one-piece headliner
panel will be installed and covered with Customer approved materials. The
headliner will extend from FS 280 to the forward cabin bulkhead, and will
incorporate the following:



A.   Lighting (Ref. Section 13.0).   B.   Galley oxygen drop-box.   C.  
Jumpseat oxygen drop-box.   D.   PA speaker.



7.2   Cockpit Curtain       A curtain will be installed on a “U” shaped track.
The curtain will track across the cockpit FS 280 bulkhead. The curtain may also
be tracked around the side of the jumpseat and across the aisle behind the
jumpseat. Retainer straps to hold the curtain in the stowed position will be
installed.   7.3   Acoustic Curtain       An acoustic curtain will be installed
and housed in the LH entrance enclosure. The curtain will be suspended from a
semi-flush-mounted track recessed in the headliner. The curtain will be secured
on the full length when in the deployed position.   7.4   Airstair       The
airstair will be completed and will incorporate the following items:



A.   One (1) 4.0” diameter storage compartment for landing gear pins and flags.
  B.   Finishing trims on the lower doorframe.   C.   Ribbed non-skid material
on each step.   D.   Lighting (Ref. Section 13.0).



7.5   Jumpseat       A vertical stowing jumpseat and approved for take-off and
landing will be installed. The jumpseat will incorporate recline, height and
tracking adjustments capabilities. A safety belt and shoulder harness with a
twist release will be provided.       The jumpseat cushions will be upholstered
with Customer approved material. A sheepskin slipcover will be provided as loose
equipment.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   15



7.6   Forward Lavatory       The forward lavatory will be installed in the entry
area, aft of the RHS cockpit bulkhead. The bulkheads will be covered per the
material specification. A towel bar will be installed on the fwd bulkhead (Ref.
Section 13.0) and a mirror on the aft bulkhead.



A.   Privacy Door and Partition       A hinged door with decompression blow out
capabilities will be installed. The door lock will incorporate “break in”
emergency capabilities. A symbolic “No smoking” placard will be installed on the
aisle side. A flush-mounted flip-down ashtray will be installed on aisle side of
the lavatory partition.   B.   Headliner       A lavatory headliner will be
installed and will incorporate the following:



1.   One (1) oxygen drop box.   2.   One (1) P/A speaker.   3.   Lighting (Ref.
Section 13.0).   4.   Emergency equipment (Ref. Section 15.0).



C.   Lavatory Sidewall       The lavatory sidewall will incorporate the
following:



1.   Lighting (Ref. Section 13.0).



D.   Vanity       A vanity with a sink and storage area will be installed.

The vanity will incorporate the following:



1.   One (1) sink and faucet.   2.   A solid surfacing countertop and
splashguard.   3.   One (1) soap dispenser.   4.   One (1) hidden 115VAC 60Hz
duplex outlet (GFI).   5.   One (1) switch panel with one (1) separate toilet
flush switch.   6.   One (1) sealed waste container.   7.   Miscellaneous
storage as space permits.   8.   One (1) air gasper.   9.   One (1) facial
tissue dispenser.   10.   One (1) concealed toilet paper dispenser.   11.  
Conditioned air.   12.   Lighting (Ref. Section 13.0).



E.   Toilet and Enclosure       An eight (8) gallon angled chemical toilet will
be installed. A toilet enclosure will be manufactured incorporating the
following features:



1.   One (1) hinged, padded lid with hold open provisions.   2.   One
(1) exhaust fan to duct fumes under the floor.   3.   Lighting (Ref.
Section 13.0).

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   16



7.7   LH Entrance Enclosure       The LH entrance enclosure encompasses the area
from the aft cockpit LHS bulkhead to the main entry door. The aft side of the
enclosure will incorporate an emergency exit sign and a handrail extension.



A.   The upper enclosure will incorporate:



1.   Switch panels.   2.   One (1) compartment with briefcase-style combination
lock.   3.   Emergency equipment (Ref. Section 15.0).   4.   Three
(3) miscellaneous storage areas.   5.   One (1) oxygen quick donning mask with
smoke goggles, for the jumpseat occupant.   6.   Fuel defuel panel   7.  
Jumpseat audio panel



B.   The lower enclosure will incorporate:



1.   One (1) jumpseat and storage area.   2.   One (1) bi-fold nesting door for
the jumpseat storage area.   3.   One (1) coat rod.   4.   One (1) bi-fold to
close off the wardrobe.   5.   One (1) pop-out drink holder.   6.   Storage for
four (4) umbrellas with drip tray.   7.   One (1) 115V dual AC power outlet.  
8.   One (1) storage with clip for headset.   9.   Lighting (Ref. Section 13.0).
  10.   One (1) acoustic curtain storage behind door.   11.   Emergency
equipment (Ref. Section 15.0)   12.   One (1) conformal water tank behind an
access panel.   13.   Jumpseat mic jack and PTT switch panel.   14.   Passenger
briefing cards storage compartment.   15.   One (1) miscellaneous storage.   16.
  One (1) jumpseat reading light switch panel.   17.   Ventilation grille.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   17



7.8   Galley       The galley will extend from the forward lavatory aft bulkhead
to the forward cabin bulkhead.



A.   The upper galley will contain:



1.   Crystal storage as space permits for customer furnished crystal.   2.   One
(1) galley touch-screen control panel.   3.   One (1) emergency exit sign.   4.
  Lighting (Ref. Section 13.0).



B.   The middle galley area will contain:



1.   One (1) microwave oven (0.6 cu. ft.) [black].   2.   One (1) TIA
(1601) 10-cup, manual-fill, carafe coffee maker on pullout tray with water level
indicator.   3.   One (1) 115V AC 60HZ duplex outlet (GFI).   4.   One (1) paper
towel dispenser.   5.   Three (3) tambour doors.   6.   One (1) switch for sink
drainage.   7.   Linen storage.   8.   Chiller light indicator.   9.   Two
(2) slide-out drawers.   10.   Lighting (Ref. Section 13.0).   11.   Two
(2) miscellaneous storage shelves.



C.   The lower galley will contain:



1.   A solid surfacing countertop.   2.   One (1) stainless steel sink, faucet
and sink cover with cutting board on reverse.   3.   One (1) miscellaneous
drawer under the sink.   4.   One (1) electrical solenoid drain valve with
strainer.   5.   One (1) water heater and miscellaneous water system components.
  6.   Two (2) pullout work surfaces.   7.   One (1) trash container.   8.   One
(1) bottle storage and clean ice drawer with drainage provision.   9.   One
(1) laminated cold storage compartment with three (3) removable composite
trays/shelves.   10.   One (1) wine and liquor storage drawer with customs seals
and removable insert.   11.   One (1) soda storage drawer with divider in cold
storage.   12.   China and flatware storage drawers as space permits for
customer furnished china and flatware.   13.   Miscellaneous storage as space
permits.   14.   One (1) ultraviolet filter.   15.   Conditioned air.   16.  
Lighting (Ref. Section 13.0).   17.   One (1) removable dirty dish bin in
drawer.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   18



D.   Additionally the galley will include:



1.   One (1) air chiller unit for cooling of selected galley areas.   2.   The
window outboard of the galley will have a shade installed that is identical to
the rest of the cabin shades but will be permanently fixed in the closed
position.



7.9   Galley Annex       The galley annex will incorporate the following:



A.   One (l)TIA high temperature oven.   B.   One (1) digital oven controller.  
C.   Miscellaneous storage behind a touch latch door.   D.   Miscellaneous
storage behind hinged doors.   E.   Tray storage.   F.   One (1) pull-out work
surface.   G.   Emergency equipment (Ref. Section 15.0).   H.   Two (2) china
storage drawers.   I.   Lighting (Ref. Section 13.0).   J.   Water bottle
storage drawer.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   19



7.10   Crew Area       A crew area will be installed aft of the main entry door
to the forward cabin LHS bulkhead.



A.   Bulkheads       A bulkhead will be installed to separate the main entry
door from the crew area.   B.   Headliner       The headliner will be separate
from the entry area headliner and will incorporate a curtain track for the crew
area curtain.   C.   Crew Area Partition and Curtain       A crew area partition
and curtain will be installed to separate the area for privacy. The curtain will
stow outboard of the partition against the cabin bulkhead when not in use. The
partition will have an access panel for PMAT cable storage behind the crew area
seat.   D.   Passenger Service Unit       A passenger service unit (PSU) will be
installed between the side panel and headliner panel and will incorporate the
following:



1.   One (1) oxygen drop box.   2.   One (1) P/A speaker.   3.   One (l) air
gasper.   4.   Lighting (Ref. Section 13.0).   5.   A handrail along the upper
edge.



E.   Sidewall       A sidewall will be installed from the PSU to the side ledge
and incorporate manual accordion-type window shades. The windows will have the
slide levers located on the lower edge of the window reveal.   F.   Side Ledge  
    A side ledge will be installed and will incorporate the following:



1.   One (1) switch panel.   2.   Two (2) drink holders.   3.   One (1) storage
compartment under a flip-up lid.   4.   One (1) handset under a flip-up lid.  
5.   Miscellaneous electrical connectors for PC interface (Ref. Section 11.0).  
6.   One (1) receptacle for a 6.5” plug-in touch screen LCD monitor in the
forward drink holder. {This monitor shall have the same functions as the galley
touch screen.}



G.   Dado Panel       The dado panel will extend down from the side ledge and
contain the following:



1.   Hinged storage for PMAT unit.   2.   Lighting (Ref. Section 13.0).

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   20



H.   Storage Cabinet       A storage cabinet incorporating shelving will be
installed on the aft face of the forward bulkhead. Shelving of the storage
cabinet will be accessible from the aisle. The cabinet will include the
following equipment:



1.   Lighting (Ref. Section 13.0).   2.   Miscellaneous storage as space
permits.   3.   A fold-down table.   4.   PMAT connector.



I.   Single Seat-Narrow       One (1) forward facing single seat with
appropriate emergency equipment (Ref. Section 15.0) as described in passenger
main cabin seating definition will be installed in the crew area. Floor tracking
for berthing capabilities will be provided.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   21



8.0   PASSENGER MAIN CABIN       The approved cabin floor plan outlines the area
between the entry area aft bulkheads and the aft lavatory forward bulkheads.  
8.1   Bulkheads       Bulkheads will be installed in the following areas of the
main cabin:



A.   A RHS bulkhead incorporating a sliding door and one (1) magazine rack with
subwoofer will be installed to separate the entry area from the main cabin.   B.
  A LHS bulkhead incorporating one (1) flush mounted monitor with IR sensor, one
(1) emergency exit sign, one (1) magazine rack including two (2) temperature
sensors and one (1) fire extinguisher will be installed to separate the entry
area from the main cabin.   C.   A RHS mid cabin removable upper bulkhead will
be installed.   D.   A LHS mid cabin bulkhead incorporating a sliding door, a
fire extinguisher and an exit sign will be installed.



  Note:    A removable wood molding cap, that will fit on the inboard edge of
the LH mid cabin bulkhead will be provided as loose equipment.



E.   A LHS bulkhead incorporating one (1) flush mounted monitor with IR sensor,
two (2) temperature sensors will be installed to separate the aft wardrobe and
storage cabinet from the main cabin.   F.   A RHS bulkhead with a hinged door
and a retractable header will be installed to separate the cabin from the aft
lavatory.



8.2   Doors       Doors incorporating breakaway and decompression blowout
capabilities will be installed in the following areas of the main cabin.



A.   A sliding pocket door incorporating a retractable footer with a closeout
flapper to be mounted to the structural bulkhead will be located at the forward
cabin bulkhead. Two (2) release buttons to close the door will be installed.  
B.   A frangible sliding pocket door incorporating a retractable footer with a
closeout flapper to be mounted to the structural bulkhead will be located at the
mid cabin bulkhead. An indicator will be shown on the EICAS instrument to show
door position. Two (2) release buttons to close the door will be installed.   C.
  A hinged door with a retractable header will be located at the aft cabin
bulkhead to close out the lavatory. A positive latch will be installed to hold
the door in the open position. A door handle and a door lock for privacy with
“break in” emergency capabilities will be installed. A symbolic “NO SMOKING”
placard will be installed on cabin side of the cabin/lavatory door.



8.3   Headliner       The headliner will extend from the forward cabin bulkhead
to the aft cabin bulkhead with a split at approximately mid-cabin to facilitate
maintenance. A recessed curtain track will be installed at approximately F.S
748.00 between the mid cabin bulkheads.       Note: A curtain complete with
stowing straps will be provided as loose equipment.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   22



8.4   Passenger Service Units (P.S.U.)       A PSU will be installed between the
upper sidewall and the headliner, extending from the forward cabin bulkhead to
the aft cabin bulkhead, with a split to accommodate maintenance access. It will
incorporate the following:



A.   A handrail along the upper edge.   B.   Oxygen masks for each seating
position.   C.   Cabin/entertainment system speakers.   D.   Emergency exit
sign.   E.   Lighting (Ref. Section 13.0).   F.   Individual adjustable air
gasper.



8.5   Sidewall       A sidewall will be installed from the PSU to the side ledge
and will incorporate manual accordion-type window shades. The sidewall will
extend from the forward cabin bulkhead to the aft cabin bulkhead, with a split
to accommodate maintenance and removal.       A slide lever will be located at
the lower edge of each assembly to operate the shade. The window shades behind
the divan will have a slide lever located at the upper edge of the assembly to
operate the shade.



8.6   Side Ledges       A side ledge will be installed between the forward cabin
bulkhead and the aft cabin bulkhead and split to accommodate maintenance
removal. The side ledge will incorporate the following:



A.   Two (2) drink holders at each single seat.   B.   One (1) switch panel at
each single seat location including outboard double seat.   C.   One(l)
therapeutic oxygen outlet.



8.7   Dado Panels       The dado panels will be installed between the lower edge
of the side ledge to the air duct, extending from the forward cabin bulkhead to
the aft cabin bulkhead. The dado will be split to accommodate maintenance and
removal. It will incorporate the following:



A.   Miscellaneous electrical connectors for PC interface (Ref. Section 11.0).  
B.   Two (2) telephone handsets: one each at the RHS #2 and LHS #6 master seat
locations.   C.   Emergency equipment (Ref. Section 15.0).



8.8   Floor Covering       Custom carpet will be supplied for the entire
aircraft, with the exception of the cockpit area. Floors in the entryway, into
the fwd cabin (to protect avionics bay), lavatories and baggage will be sealed
with protective sheeting to prevent liquids from leaking below onto critical
areas. All floor carpeting will be 100% wool. Weight and design shall be in
accordance with the approved carpet sample. The carpet will be pre-shrunk and
sealed before cutting. It will incorporate an anti-static backing and it will be
serged where required. A carpet underlay will be installed.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   23



8.9   Magazine Rack       Two (2) magazine racks will be installed on each of
the RHS and LHS aft face of the forward cabin bulkheads. The LHS unit will
contain the forward cabin temperature sensors and the forward cabin fire
extinguisher concealed in an enclosure. The RHS unit will house the forward
cabin subwoofer.   8.10   Pull-Out Tables       Three (3) bi-fold retractable
side ledge tables (27” x 27”) will be installed per the approved floor plan. The
tables will be finished in accordance with approved material specification.  
8.11   Conference Hi-Lo Table       One (1) manually operated double pedestal
Hi-Lo table (28” x 43”) will be installed between the double seats. The table
will incorporate four (4) drink holders on the underside of two (2) folding
leaves.   8.12   Single Seat – Narrow       One (1) AMP single seats with
structural approval to 16G will be installed per the approved floor plan
drawing. The seats will incorporate:



A.   A total of 8.5” in-base fwd and aft tracking and 4.5” in-base lateral
tracking.   B.   Full swiveling capability.   C.   Fully berthable/recline
capability.   D.   “Lazy-Boy” legrest.   E.   Storage under flip-up lids located
in both armrests.   F.   Color-coordinated approved lap belts and shoulder
harnesses.   G.   Overall seat width is 25.5” (upholstered).   H.   Seat width
between armrests is 19” (upholstered).   I.   Low back style seat with
“breadboard” headrest.   J.   Emergency equipment (Ref. Section 15.0).   K.  
Electric inflatable lumbar support.   L.   Lumbar controls on the inboard
armrest will incorporate the following switches:



1.   Off.   2.   Inflate.   3.   Deflate.   4.   Cycle.



  Note:  The single seat located in the fwd crew area requires floor tracking
for berthing with lever in the outboard armrest. The main passenger cabin # 2
RHS and # 6 LHS seats will be the Master Seat Locations. The Customer will be
invited for a comfort check of the seat, at the location of seat buildup and
upholstery. The Customer will be advised of the date four weeks in advance. If
the Customer declines the invitation to participate at the proposed date, the
seat will be upholstered in accordance to the layout and material specification.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   24



8.13   Wide Seats       Six (6) AMP single seats with structural approval to 16G
will be installed per the approved floor plan drawing. The seats will
incorporate the following:



A.   Lazy-boy footrests.   B.   A total of 8.5” in-base fwd and aft tracking and
4.5” in-base lateral tracking.   C.   Full swiveling capability.   D.   Fully
berthable/recline capability.   E.   Color-coordinated approved lap belts and
shoulder harness.   F.   Overall seat width is 28.25” (upholstered).   G.   Seat
width between armrests is 21.25” (upholstered).   H.   Low back style seat with
“breadboard” headrest.   I.   Emergency equipment (Ref. Section 15.0).   J.  
Electric inflatable lumbar support.   K.   Lumbar controls on the inboard
armrest will incorporate the following switches:



1.   Off.   2.   Inflate.   3.   Deflate.   4.   Cycle.

      L.   Armrest storage under flip-up lids.



8.14   Double Seats       Two (2) sets of AMP double seats (one facing forward,
one facing aft) with structural approval to 16G will be installed. The seats
will incorporate the following:



A.   A total of 8.5” in-base forward and aft tracking and 4.5” in-board lateral
tracking.   B.   Swivel capability, inboard seat only.   C.   Full reclining
capability.   D.   Color-coordinated lap belts and shoulder harnesses.   E.  
Overall seat width is 43” (upholstered).   F.   Retractable 2.00” center
armrest.   G.   Low back style seats with “breadboard” headrest.   H.  
Emergency equipment (Ref. Section 15.0).   I.   Electric inflatable lumbar
support.   K.   Lumbar controls on the inboard and outboard armrests will
incorporate the following switches:



1.   Off.   2.   Inflate.   3.   Deflate.   4.   Cycle.



L.   Inboard seat switch panels will be installed under a flip-up lid.   M.  
Headset jack in the inboard armrest below lever.

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   25



8.15   16G Divan       One (1) 16G rated berthing divan will be installed per
customer approved drawings. The divan will have an overall frame length of
80.0”. The divan will have take-off and landing seating for two (2) passengers
when the removable bulkhead is installed and three (3) passengers when it is
removed.       The divan will incorporate the following:



A.   Three (3) seat and shoulder harness assemblies.   B.   Berthable to center
of aircraft.   C.   Emergency equipment (Ref. Section 15.0).



8.16   Divan End Cabinets       Two (2) cabinets will be installed, one at each
end of the divan. The lower edge will have adequate space for conditioned air
outlets.



A.   The forward cabinet will have the following:



1.   Two (2) drink holders.   2.   One (1) storage area behind a hinged door
with removable shelf.   3.   One (1) switch panel.   4.   One (1) therapeutic
oxygen outlet.   5.   One (1) electrical outlet.   6.   Emergency equipment
(Ref. Section 15.0).   7.   Lighting (Ref. Section 13.0).   8.   Groove and
removable bulkhead attachment.



B.   The aft cabinet will have the following:



1.   One (1) drink holder.   2.   One (1) storage area behind hinged door with
removable shelf.   3.   One (1) switch panel.   4.   One (1) permanent ashtray.
  5.   One (1) electrical outlet.   6.   Lighting (Ref. Section 13.0).

 



--------------------------------------------------------------------------------



 



             
 
  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific        

  Amendment 2   :   April 29, 2003

  Page No.   :   26



8.17   Credenza and Entertainment Cabinet       The credenza and entertainment
cabinet will be installed per the approved floor plan. The lower toe kick area
will have adequate space for conditioned air outlets. The cabinet will have the
following:



A.   Entertainment equipment (Ref. section 12.0).   B.   Entertainment control
panel on a pullout drawer.   C.   One (1) printer/fax machine (plain paper, NT
compatible) on slide-out tray.   D.   Storage for videocassette’s, DVD and CD
disks.   E.   Miscellaneous storage area with drawer.   F.   Miscellaneous
storage in the low portion of the credenza.   G.   One (1) fax paper drawer.  
H.   Lighting (Ref. Section 13.0).



8.18   Low Cabinet       The low cabinet will be installed directly underneath
the emergency exit and will incorporate the following.



A.   Miscellaneous storage.   B.   Lighting (Ref. Section 13.0).

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   27



9.0   AFT LAVATORY COMPARTMENT AND WARDROBE



    An aft lavatory and LHS aft wardrobe will extend from the aft cabin bulkhead
to the baggage area bulkhead.



9.1   Bulkheads       The aft cabin bulkhead and forward baggage bulkhead will
serve as the lavatory bulkheads. They will incorporate the following:



  A.   A mirror with contoured vanity lights on the fwd bulkhead.     B.   A
towel bar on the aft bulkhead.



9.2   Door



    A hinged door with a fixed header and incorporating blowout capabilities
will be located at the aft lavatory/baggage bulkhead. The door will be
acoustically sealed along the edges to reduce sound transmission. A positive
latch will be installed to hold the door in the open position.



9.3   Headliner       The headliner will incorporate two (2) dome lights.   9.4
  Passenger Service Unit



    The passenger service unit (PSU) will incorporate the following:



  A.   Lighting (Ref. Section 13.0).     B.   One (1) dual oxygen drop box.    
C.   One (1) P/A speaker.     D.   One (1) air gasper.     E.   Emergency
equipment (Ref. Section 15.0).



9.5   Sidewall       A sidewall will be installed from the PSU to the vanity and
will incorporate two (2) manual accordion-type window shades. The lavatory
window shades will have a slide lever located at the upper edge of the assembly
to operate the shade.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   28



9.6   Vanity Cabinet       The vanity cabinet will incorporate the following:



  A.   One (1) stainless steel sink with faucet.     B.   A solid surfacing
countertop and splash guard.     C.   One (1) soap dispenser.     D.   One
(1) facial tissue dispenser.     E.   One (1) concealed toilet paper dispenser.
    F.   One (1) concealed 115VAC 60Hz duplex outlet (GFI).     G.   One
(1) switch panel and one (1) separate toilet flush switch.     H.  
Miscellaneous storage.     I.   One (1) water heater.     J.   One (1) sealed
waste container.     K.   One (1) outboard storage under a flip-up lid.     L.  
Water system.     M.   Conditioned air.     N.   Magair indicator behind tissue
box.     O.   Lighting (Ref. Section 13.0).



9.7   Sanitation System (Magair) — Aft Lavatory       A Magair vacuum toilet and
enclosure with a waste tank capacity of fifteen (15) gallons will be installed.
The following will be incorporated into the design:



  A.   A hinged, padded lid with hold open provisions.     B.   Storage area
with access from the aisle as space permits.     C.   Lighting (Ref.
Section 13.0).



9.8   Aft Wardrobe and Storage Cabinet       An aft wardrobe and storage
compartment will be located on the LHS of the lavatory. The wardrobe and storage
cabinet will be enclosed by hinged doors and incorporate the following:



  A.   The storage area will contain:



  1.   One (1) switch panel in the header.     2.   Two (2) adjustable shelves.
    3.   Three (3) fixed shelves.     4.   Miscellaneous storage as space
permits.     5.   Ventilation grill.     6.   Lighting (Ref. Section 13.0).



  B.   The wardrobe will contain:



  1.   One (1) switch panel in header.     2.   One (1) coat rod.     3.  
Lighting (Ref. Section 13.0).     4.   Emergency equipment (Ref. Section 15.0).
    5.   One (1) fixed shelf.     6.   Ventilation grille.     7.   Access
panel.     8.   The windows will have a shade installed that is identical to the
rest of the cabin window shades but will be permanently fixed in the closed
position.



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   29



10.0   BAGGAGE COMPARTMENT       The baggage compartment will extend from the
aft lavatory bulkhead to the FS 861 bulkhead.       The compartment will
incorporate the following:



    A.   Two (2) fold-down shelves with support gussets.       B.   One
(1) baggage net across door.       C.   One (1) 60” removable hang-up bar.      
D.   Lighting (Ref. Section 13.0).       E.   Emergency equipment (Ref.
Section 15.0).       F.   One (1) flip-out baggage door flap protective cover
for the floor area and outer fuselage skin at the loading door with a stainless
steel threshold plate.       G.   One (1) conformal water tank with drip tray
behind an access panel, with miscellaneous storage inboard.       H.   A
miscellaneous storage area aft of ACPC (depending on options installed).      
I.   External baggage door lock override (as per section 14.10).       J.   One
(1) LH fold-up hang-up bar.       K.   An ACPC access panel.       L.  
Conditioned air outlet.       M.   Storage provisions for removable mid cabin
bulkhead.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   30



11.0   AVIONICS - ELECTRICAL SYSTEMS       Any new equipment installed to
supplement the factory avionics package will conform to all applicable TC
requirements and will be accomplished in a quality and in a manner which, will
meet or exceed industry standards.       SERVICE BULLETINS   11.1   Honeywell
MCS6000 Satellite Communications (SATCOM) System (Service Bulletin)       A
Honeywell MCS6000 six (6) channel (5 voice, 1 data) satellite communication
system shall be supplied and installed in accordance with Bombardier Service
Bulletin (SB 700-23-001). The system shall provide air to ground /ground to air
telecommunication capabilities using the INMARSAT satellite network.       The
installation Service Bulletin shall be carried out in conjunction with SB
700-23-003 (Office in the Sky) to provide telecommunication/PBX management
functions. Handsets and peripheral equipment facilitating cabin occupants and
crew shall be outfitted as detailed in the “Office in the Sky” section of the
specification.       An antenna subsystem shall be installed on the upper rib of
the vertical stabilizer under a radome specifically designed to provide maximum
signal transparency.   11.2   Teledyne C2000 MagnaStar Telecommunication System
“Office in the Sky” (Service Bulletin)       Bombardier Service Bulletin (SB
700-23-003) will be installed and supplemented to provide a functional
telecommunications suite to both the crew and cabin occupants. The system will
support up to nine (9) independent lines (voice, facsimile, PC) positions as
identified in the approved floor plan and provide two (2) UHF air to ground
channels via the GTE Airfone North American ground station network.       Four
(4) handsets and sonalerts will be installed. One (1) in the cockpit center
pedestal (the volume is to be reduced upon installation), one (1) in the crew
area dado and one (1) each in the dado panel at the RHS #2 and the LHS #6 seat
location.       Data ports (RJ11) will be located at each seat grouping on
escutcheon panels per the approved floor plan for fax/modem operation from a
laptop.   11.3   Global Positioning System (GPS)-Addition of a second GPS (GPS
2) (Service Bulletin)       A second Honeywell GPS550 GPS will be installed in
accordance with Bombardier Service Bulletin SB 700-34-005. The #2 GPS will
provide precise a three directional position and velocity data to the on board
Flight Management System(s) (FMS) maintaining FMS integrity in the event of
single GPS failure.   11.4   Flight Data Recorder Modification (FDR/CFMS 2002)-
Installation Addition of Force Transducers       This Service Bulletin
accomplishes the necessary modifications to flight data recorder and aircraft,
including the installation of additional force transducers, allowing the flight
data recorder (FDR) to record additional parameters, as required for aircraft
manufactured after August 19, 2002 and for those operators who intend to operate
their aircraft under a Far Part 135 Operating Certificate.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   31



11.5   Increase Maximum Take-Off Weight (MTOW) To 98,000 Lbs.       This Service
Bulletin provides enhanced operational flexibility and allows increased payload
to operators whose interiors are well above an average completion weight. The
service bulletin allows an increase MTOW from 96,000 Ibs to 98,000 Ibs.   11.6  
Emergency Location Transmitter (ELT) System (Service Bulletin)       An Artex
ELT 110-406 will be installed in accordance with Bombardier Service Bulletin SB
700-25-004. The ELT system will provide search and rescue (SAR) authorities with
an encoded digital message (via satellite) for 24 hours and an AM frequency
locator beacon for approximately 72 hours in the event that the self contained
G-switch is activated. The service bulletin kit will include an exchange cockpit
panel that introduces a switch enabling the flight crew to manually activate
(test) and de-activate the system.   11.7   CAIMS In-Flight Printing Capability
(Service Bulletin)       The CAIMS in-flight printing capability through the
PMAT Bombardier Service Bulletin SB 700-45-001 is to allow crew access to fault
data while in-flight, and obtain a hard copy of active faults from the cockpit
printer. On the ground, a hard copy of the CAIMS information displayed on the
PMAT can be printed.   11.8   Communication Addressing and Recording System
(ACARS) Teledyne Datalink System (Service Bulletin)       One (1) Teledyne data
link full aircraft communication addressing and recording system (ACARS) shall
be installed in accordance with Bombardier Service Bulletin SB 700-23-005. This
system shall be used to display airborne information on the flight management
system (FMS) control display unit (CDU), using either SATCOM, or 3rd very high
frequency (VHF) radio, if installed.   11.9   Honeywell RCZ-833 3rd VHF
Transceiver (Service Bulletin)       One (1) 3rd RCZ-833 shall be installed in
accordance with Bombardier Service Bulletin SB 700-23-002. This option shall
supplement the baseline dual VHF communication system by providing primary data
and standby VHF voice capability (8.33 MHz). It shall be controlled through FMS
CDU and P-II RMU/AV-850A on primary RSB.   11.10   Miltope Cockpit Printer
(Service Bulletin)       A cockpit printer will be installed in accordance with
Bombardier Service Bulletin SB 700-23-004 to allow in-flight printing of active
faults accessed through the PMAT.   11.11   Honeywell LSZ-860 Lightning Sensor
System – LSS (Service Bulletin)       One (1) Honeywell LSZ-860 lightning sensor
system, fully integrated within the Honeywell avionics system shall be installed
as per Bombardier Service Bulletin SB 700-34-003. The lightning sensor system
shall be activated by the LSS switch on the weather radar control panel.
Lightning strike symbols will be used to reflect a lightning activity in an area
and does not reflect a single lightning strike. Lightning strikes symbols shall
be displayed in terms of intensity, range and bearing on the pilot and co-pilot
Multi-Function Display units (MFD) and can be superposed on a weather map

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   32



11.10   Thales/Sextant Head-Up Flight Display System (HFDS) CAT II Operations
(Service Bulletin)       A Thales/Sextant HFDS shall be installed in accordance
with Bombardier Service Bulletin SB 700-34-002. The installation shall provide a
certifiable system capable of supporting all phases of flight including manual
precision approaches down to CAT II minima with a decision height of 100 ft.
Guidance information shall be echoed by the HGS, using the modes and commands
provided by the existing Automatic Flight Control System (AFCS).

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   33



    MISCELLANEOUS AVIONIC SYSTEMS   11.11   Jumpseat Audio Panel       A factory
supplied jumpseat audio panel will be installed in the LH entrance enclosure.  
11.12   Passenger Address System       A PA amplifier will be installed to
provide announcements and “NO SMOKING/SEAT BELT” chimes in the cabin. Whenever
the PA system is in use, the entertainment system audio will be muted.   11.13  
Cabin Bus Disconnect       A cabin power master switch will be installed in the
cockpit overhead panel to shed power to the cabin non-essential systems.   11.14
  Ground Service Cabin Power       When AC power is provided to the aircraft via
the external AC receptacle, it will be possible to energize the cabin interior
by using the ground service switch at the external service panel and the cabin
power switch on the cockpit overhead panel.   11.15   Cabin/Lavatory Call System
      A call system will be installed as described below:



  A.   Chime will ring at the galley position. The galley touch screen control
panel will graphically indicate the position of the call.     B.   A visual
annunciation in cockpit for cabin, fwd lavatory and aft lavatory calls.     C.  
The crew will be able to reset calls through an annunciator switch in the
cockpit and at the galley.



11.16   Galley/Cabin Circuit Breaker Panel       A circuit breaker panel will be
installed in the cockpit at LHS FS 280 bulkhead compartment. It will provide
power to various systems in the galley and throughout the cabin.   11.17  
Electrical Power       One (1) 3500 VA/115VAC/60Hz power converter will be
installed in the avionics bay to provide power for interior installations.  
11.18   Electrical Outlets       The following 115V AC 60Hz utility outlets will
be installed:



  A.   Two (2) outlets in the cockpit for computer use.     B.   Two (2) GFI
type outlets rated for hairdryer use, one (1) in each lavatory.     C.   One
(1) duplex GFI type outlet will be installed in the galley.     D.   Five
(5) rated for personal computer use, one (1) in crew area ledge and four (4) in
the cabin at each seat grouping in the dado panel at the fwd facing seat
position.     E.   One (1) on fwd divan end cabinet.     F.   One (1) GFI in fwd
crew wardrobe.     G.   One (1) on the aft divan end cabinet.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   34



11.19   Cabin Printer/Fax       An NT compatible plain paper printer/fax (HP
K80) will be installed in the credenza on a pullout drawer to enable printing
from each selected seat position. Receptacles will be installed at the crew area
dado and at each of the four (4) seat groupings in the dado on escutcheon panels
for printing from the customer-supplied laptop.   11.20   Additional TRU      
One (1) additional TRU will be installed to complement required DC power.  
11.21   Cockpit Auxiliary Annunciation Panel       The cockpit auxiliary
annunciation panel shall contain the following:



  A.   Fax received.     B.   Lavatory call.     C.   Cabin call.     D.   Crew
area PA.



11.22   Thales Integrated Electronic Standby Instrument (IESI)       The Thales
Integrated Electronic Standby Instrument replaces the current mechanical standby
altimeter/airspeed indicator and standby horizon indicator. The 2.4-inch, 480
millimeter by 480 millimeter high-resolution display single LRU IESI provides
the following information:



  •   Attitude indicator     •   Standard or Baro-corrected altitude     •   ILS
deviation (LOC and G/S scales)     •   Indicated Mach number     •   Vmo
Information     •   Slip/Skid information     •   Baro pressure in hPa and/or Hg
    •   Standby battery



11.23   Honeywell FMS CDU–820’s (Full Installation of 2 Primary units)       The
two(2) FMS CDU 810’s will be upgraded to FMS CDU 820 status.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   35



12.0   SWITCH PANELS AND ENTERTAINMENT       The Baker Electronics Inc., Cabin
Management System (CMS) will incorporate “The Next Generation” aerospace grade
control switch panels and LCD touch screen monitors. All “The Next Generation”
switches and the touch screen panels will be designed to facilitate the
passenger and crew operational and functional tasks with regard to entertainment
and cabin amenities (lighting, call, etc.). All specific functions will be in
accordance with the approved floor plan and switch panel layout drawing.   12.1
  Exterior Switches       The following switches will be installed in the
external AC ground power panel:



  A.   A switch for the baggage lighting.     B.   A switch for the ground
service (pylon) lights.



      The following switch will be installed on the main door closure access
panel:



  A.   A switch for the airstair lights.



12.2   Audio System       An audio system will be installed to present audio
through cabin speakers and/or stereo headsets from all available audio sources,
which will incorporate a digital graphic equalizer. Speakers will be wired such
that the cabin is divided into forward and aft sections at approximately the
emergency exit area and controlled separately for volume. The system will
incorporate the following:



  A.   Eight (8) speakers.     B.   Three (3) subwoofers.     C.   One
(1) headphone distribution amplifier.     D.   One (1) integrated chime/page
amplifier.     E.   One (1) CD multi-disk changer.     F.   Audio power
amplifier(s) to suit cabin configuration.     G.   Two (2) infrared remote
controls; one (1) stowed at each master seat.     H.   Four (4) PA speakers will
be located in both lavatories, crew area and galley areas.



12.3   Video System       A video system will be installed to display movies and
other video information. Each of the monitors will be able to independently
display any available video source. The video system will incorporate:



  A.   Two (2) 21.3” LCD monitors:



  1.   One (1) aft facing on the LHS forward cabin bulkhead.     2.   One
(1) fwd facing on the LHS aft cabin bulkhead.



  B.   One (1) 5.6” LCD monitor (cockpit).     C.   One (1) 10.4” touch screen
LCD monitor (galley).     D.   One (1) plug-in 6.5” touch screen LCD monitor.  
  E.   One (1) VHS Video Cassette Player (multi standard format).     F.   One
(1) DVD player.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   36



12.4   The “Airshow Network” Flight Information System       An Airshow Network
cabin display system will be installed. The system combines the graphic
capabilities of the installed Data Communications Unit (DCU) with onboard
avionics and telecommunication systems to provide updated flight, business, and
leisure information over the video display system to the cabin occupants.      
Information (business, weather, etc.) requested on the Airshow Network will be
transmitted from the subscription supported Airshow Communication Center
(ACC) ground station to the aircraft via the onboard telephone systems.       A
single Airshow Flight Deck Controller will be installed in the cockpit in
accordance with the cockpit layout drawing. The controller will provide the crew
with time to destination updating capabilities and audio briefing cueing. The
crew can access NEXRAD radar summaries from WSI Corporation to be displayed on
the 5.6” cockpit monitor. An infrared mouse will be provided as part of each
Baker Electronics remote control, stored in the ledge at the two (2) master seat
locations under flip-up lids.       The DCU incorporates a customized CD-ROM to
provide the following presentation:



  A.   Flight information data (maximum 6 pages x 4 lines maximum per page -
English text).     B.   Worldwide map coverage (6 geographical regions - English
text).     C.   Relative location indicator (RLI - closest cities look-up).    
D.   Static graphic logo (customized artwork required).     E.   3D perspective
maps (horizontal “edge-view” terrain).     F.   Aural audio briefing (4 standard
briefings).     G.   One (1) Metropolitan area super high-resolution map.     H.
  “No Smoking” and “Fasten Seat Belt” graphics.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   37



13.0   LIGHTING   13.1   Airstair and Boarding Lights       Boarding lights,
powered by the battery direct bus, will be powered if the main cabin door is
open. The boarding light system will activate the following:



  A.   One (1) recessed light on each of airstair step riser (factory
installed).     B.   Two (2) flush-mounted lights in the airstair step-well.    
C.   One (1) entry area headliner light.     D.   One (1) aft lavatory headliner
light.     E.   Two (2) cockpit dome lights.



13.2   Cockpit Lights

The cockpit headliner will incorporate the following lights:



  A.   Three (3) dome lights in the cockpit headliner controlled by the boarding
light switch or by integral switches powered from the main DC bus.     B.   One
(1) jump seat reading light.     C.   Two (2) dimmable map lights in the cockpit
headliner.



13.3   Entrance Area Headliner Lights       Entry area headliner will
incorporate the following lights:



  A.   Three (3) dome lights:



  1.   The fwd and mid dome lights are also connected to the emergency lighting
system.     2.   The dome lights will be powered by cabin DC feed and controlled
by a switch in the LH entrance enclosure.     3.   The mid dome light will also
be connected to the boarding lights.



13.4   LH Entrance Enclosure Light



  A.   The lower portion of LH entrance enclosure will incorporate one
(1) flush-mounted dome light.



13.5   Forward Lavatory Lights



  A.   Mirror lights (BRT/DIM).     B.   One (1) dome light in headliner.     C.
  Upwash lights (BRT/DIM).



13.6   Galley Lights



  A.   Work lights (white) to illuminate counter top (BRT/DIM).     B.   Work
lights (red) to illuminate counter top (ON/OFF).     C.   Effect lights outboard
of crystal storage.     D.   Upper lights located in the headliner (BRT/DIM).



13.7   Crew Area Lights



  A.   One (1) reading light in the PSU.     B.   Two (2) table lights in the
PSU.     C.   Downwash lights concealed outboard of the PSU lower portion.    
D.   Upwash lights concealed outboard of the PSU upper portion.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   38



13.8   Cabin Upwash and Downwash Lights       Forward and aft cabin lighting
will be separately controlled. Cabin upwash and downwash lights will consist of
two (2) rows of fluorescent tubes, installed on both sides of the cabin.



  A.   Upper lights will be concealed between the upper portion of the PSU and
headliner.     B.   Lower lights will be concealed between the lower portion of
the PSU panel and the sidewall.



13.9   Cabin Reading and Table Lights       Individually controlled reading
lights and table lights will be located in PSU’s.



  A.   One (1) reading light for each seat position.     B.   One (1) reading
light for each divan seat location.     C.   Two (2) table lights for each
table.     D.   Three (3) lights for the credenza.



13.10   Floor Accent Lights



  A.   Fwd vanity and toilet enclosure toe kick space.     B.   Aft vanity and
toilet enclosure toe kick space,     C.   Aft wardrobe and storage cabinet.    
D.   In galley and galley annex toe kick space.     E.   Along the air ducts on
both sides of the cabin.     F.   Along the air duct of the crew area.     G.  
In the credenza and low cabinet toe kick space.     H.   Divan end cabinets.



13.11   Entertainment Compartment Light       A light will be installed to
illuminate the entertainment equipment area. The light will be controlled by
opening the entertainment compartment door.



13.12   Aft Lavatory Lights



  A.   Two (2) dome lights will be installed in the headliner centerline. The
aft dome light will be wired to the boarding light system.     B.   Fluorescent
light tubes will be installed in the mirror light enclosure (BRT/DIM).     C.  
Upwash lights concealed between upper portion of the PSU and headliner
(BRT/DIM).     D.   Downwash lights concealed between of lower portion of the
PSU and the sidewall (BRT/DIM).



13.13   Wardrobe Light       One (1) flush-mounted dome light will be installed
in the wardrobe enclosure.   13.14   Baggage Compartment Lights       Three
(3) caged dome lights will be installed in the baggage headliner. The lights
will be controlled by a switch on the aft wardrobe header. The lights will also
be controlled by a switch in the AC ground power panel. Each of these switches
will turn on the baggage lights indefinitely unless the aircraft is on battery
power, at which time, after twenty (20) minutes, they will automatically
turn-off.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   39



13.15   Cabin Ordinance Signs



  A.   Six (6) illuminated “NO SMOKING/FASTEN SEAT BELT” ordinance signs will be
installed in the main cabin. Three on each side between seat groupings.     B.  
One (1) “RETURN TO SEAT” and one (1) permanently lighted “NO SMOKING” ordinance
sign will be installed in the forward lavatory.     C.   One (1) “RETURN TO
SEAT” and one (1) permanently lighted “NO SMOKING” ordinance sign will be
installed in the aft wardrobe header.     D.   One (1) illuminated “NO
SMOKING/FASTEN SEAT BELT” ordinance sign will be installed in the crew area.



13.16   Cabin Emergency lights       Power supplies/battery packs and emergency
lights will be installed as required by FAR.



  A.   Exit signs (at exits and on bulkheads as locators).     B.   Lighting in
the PSU (general cabin illumination).     C.   Lighting in the fwd and mid entry
dome lights.



13.17   Escape Path Lights       Emergency escape path lighting will be
installed to meet TC requirements. They will be installed on the inboard face of
selected seat bases as well as selected bulkheads in the cabin, the entry area
and at the emergency exit.



13.18   Exterior Service Panel Lighting       Exterior service panel lighting
will be installed to the following location:



  A.   Fwd and aft lavatory service station panels.     B.   Fresh water fill
station panel.     C.   Hydraulic access panel.     D.   Fuel fill service
station panel.     E.   Oxygen service panel.     F.   Fwd ground service comm.
panel.     G.   AC ground power panel.



13.19   Pylon Lights       Lights will be installed on the underside of the
engine pylons. The lights will be controlled by switches in the following
locations: the AC ground power panel and the aft lavatory wardrobe header. Each
switch will turn on both pylon lights indefinitely unless the aircraft is on
battery power at which time, after twenty (20) minutes they will automatically
turn off.



13.20   Pulse Landing Light System       One (1) landing light pulse system,
that pulsates the existing landing lights to enhance aircraft recognition, shall
be installed. Pulsating lights attract attention and can be a key factor in
collision avoidance. The crew shall be able to select the landing light control
switch either in STEADY or PULSE mode.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   40



13.21   Wheel Well Maintenance Lights       The production installed system
comprised of nose landing gear light and external switch with timer will be
modified to add one (1) light in each main landing gear well (LHS and RHS)
incorporating connection to the existing external switch.   13.22   Wingtip Taxi
Lights       Wingtip taxi lights to illuminate the taxiway on forward and
downward focus will be installed under the wing at the outboard edge, next to
the strobe light. These lights will be controlled by a separate switch in the
cockpit overhead panel.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   41



14.0   MISCELLANEOUS INSTALLATIONS       SERVICE BULLETINS   14.1   Additional
Refuel/De-fuel Panel (Service Bulletin)       A refuel/de-fuel panel will be
relocated in the lower position of the LHS entrance enclosure.   14.2   Tail
Logo Light Illumination (Service Bulletin)       Two (2) lights will be
installed on the lower horizontal stabilizer in accordance with Bombardier
Service Bulletin SB 700-33-001. One (1) light will be installed on each side of
the vertical stabilizer.       The service bulletin kit will include an exchange
cockpit panel to introduce a logo on/off switch to the flight crew on the
“External Lights” panel.   14.3   Single Additional Aft Cabin Window (Service
Bulletin)       An additional cabin window will be installed at RS FS788 in
accordance with Bombardier Service Bulletin SB 700-56-001 (Service Bulletin Kit
700K56-001 A).       OTHER MISCELLANEOUS INSTALLATIONS   14.4   External Toilet
Servicing       An overboard-servicing system for each toilet will be connected
to enable the operator to service the unit from outside the aircraft. The
systems will incorporate quick disconnects. The external outlets will be of the
appropriate size to enable utilization of a standard airline service cart.      
An instruction placard (in liters and gallons) for servicing the lavatory
systems will be installed in the lavatory servicing compartments.   14.5  
Towbar Assembly       Complete provisions will be installed in the aft equipment
bay for a three piece Tronair towbar assembly including a 2 3/16” diameter
towing eye.   14.6   Ladder Storage       Complete provisions for an “Echellex”
ladder will be incorporated in the aft equipment bay.   14.7   Aft Equipment Bay
Storage Box       A storage box (maximum 30 Ibs.) shall be installed on the aft
equipment bay catwalk. The box will be 8”(wide) x 10”(high) x 19”(long).

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   42



14.8   Catwalk Battery Access       Access will be made available through the
catwalk in order to disconnect the main battery easily.   14.9   Handrail
Extension       A handrail extension will be installed on the fwd side of the
airstair in accordance with the Supplemental Type Certificate.   14.10   Common
Key Panels       The external doors will have a common key for all locks:

         
Main entry
  Baggage   Aft equipment compartment
Ground communication
  Aft hydraulic access   Oxygen service
Refuel/de-fuel
  AC external power   Aft water service
Fwd lavatory service
  DC external power   Aft lavatory service

      High pressure pneumatic door



14.11   Aft Equipment Bay Access Ladder       An access ladder to gain entry to
the aft equipment bay will be installed.   14.12   External Baggage Door Lock
Override       When the door is locked from the outside, it can be opened from
the inside by depressing and holding a button near the handle. This allows the
door operating mechanism to bypass the locking feature, thereby opening the
door. When the door is then shut and the handle closed the button springs out
and the door remains locked. The door will always be locked until unlocked from
the outside.   14.13   Cockpit Trim Panels       Existing cockpit trim panels
will be reinforced and reupholstered in leather in accordance with SRPSA#TBD.

 



--------------------------------------------------------------------------------



 



                 

  Specification No.   :   BCC-GX-302

  Date   :   June 20, 2002

  Customer Specific            

  Amendment 2   :   April 29, 2003

  Page No.   :   43



15.0   EMERGENCY EQUIPMENT   15.1   Cockpit



  A.   One (1) Halon fire extinguisher (factory supplied) will be installed on
fwd face of RHS FS280 bulkhead.     B.   One (1) portable breathing equipment
PBE (factory supplied).     C.   One (1) crash axe (factory supplied) with a
leather cover will be installed on the fwd face of the RHS FS280 bulkhead.    
D.   Two (2) crew life vests will be retained, one (1) under pilot and one
(1) under co-pilot seat.     E.   Two (2) flashlights with holders retained from
factory and relocated to FS280.



15.2   LH Entrance Enclosure       One (1) laminated emergency equipment
location card.



  A.   One (1) first aid kit.     B.   One (1) crew life vest with storage
pouch.     C.   One (1) engraved Maglite flashlight.



15.3   Crew Area



  A.   One (1) crew life vest with storage pouch.



15.4   Galley



  A.   One (1) life raft located in the lower galley annex.



15.5   Cabin



  A.   One (1) passenger life vest located at each seat base.     B.   Three
(3) passenger life vests for the divan occupants.     C.   One (1) life raft
(Winslow, 12-man) located under the divan.     D.   One (1) over wing emergency
escape lanyard.     E.   Two (2) therapeutic masks and 12 ft oxygen hoses each
with a nebulizer and an adjustable flow meter will be stowed in RHS forward
divan armrest cabinet.     F.   Two (2) Halon fire extinguisher: one (1) under
the fwd LHS magazine rack and one (1) on the FS 647 blkd fwd face LHS.



15.6   Lavatories



  A.   Two (2) smoke detectors (same type as Section 15.6).



15.7   Aft Wardrobe/Storage       The aft wardrobe will contain:



  A.   One (1) Halon fire extinguisher.     B.   One (1) portable breathing
equipment (PBE).     C.   One (1) smoke detector (same as Section 15.7).



15.8   Baggage Area       An electronic type smoke amplifier/detector will be
installed, which will provide an aural and visual warning to cockpit and allow
preflight testing from cockpit prior to flight. The crew will be able to silence
aural warning (push-to-mute); however, visual warning must remain illuminated
until unit resets itself.

 



--------------------------------------------------------------------------------



 



             
Specification No.
  :   BCC-GX-302
Date
  :   June 20, 2002
Customer Specific
           
Amendment 2
  :   April 29, 2003
Page No.
  :   44    



16.0   LOOSE EQUIPMENT AND SPARES   16.1   Loose Equipment       The following
items will be provided as loose equipment:



  A.   Twenty-five (25) passenger briefing cards.     B.   One (1) oxygen demo
unit and one (1) seat belt demo unit.     C.   Three (3) seat belt extensions,
one (1) sleeping belt.     D.   Three (3) lap trays.     E.   Four (4) golf size
umbrellas.     F.   Eighteen (18) coat hangers.     G.   Eighteen (18) stereo
headsets with 90 degree connectors and pouches.     H.   One (1) self-inflating
air mattress for conference group.     I.   One (1) self-inflating air mattress
for crew rest seat.     J.   Ten (10) throw rugs will be provided. Four (4) for
the entry area and six (6) for use between the single seats.     K.  
Maintenance runners for entry area, passenger cabin and aft lavatory. The
runners will be secured in place.     L.   Maintenance covers for all crew and
passenger seating.     M.   One (1) water filling station adapter hose with
pouch.     N.   Three (3) keyed locking fuel caps will be provided.     O.   One
(1) emergency exit lock pin and warning flag.     P.   One (1) ladder.     Q.  
One (l) towbar assembly.     R.   Two (2) Rosen cockpit sunvisors factory
supplied).     S.   Two (2) crew headsets (factory supplied).     T.   One
(1) jumpseat headset (factory supplied).     U.   One (1) jumpseat sheepskin
slipcover.     V.   Two (2) crew seat sheepskin slipcovers.     W.   One
(1) electric pump (115VAC/60Hz) for the manual fill of water tanks with pouch.  
  X.   Two (2) cabin management systems (CMS) infrared remote controllers.    
Y.   One (l)PMAT unit.     Z.   One (1) PMAT cable storage will be provided in a
leather pouch.     AA.   One (1) removable wood molding cap, that will fit on
the inboard edge of the LH mid cabin bulkhead.     BB.   One (1) curtain
complete with stowing straps, that will fit between the mid cabin bulkheads.    
CC.   One (1) plug-in 6.5” touch screen LCD monitor in a leather pouch.     DD.
  One (1) four button monitor adjustment tool for each type of monitor.



16.2   Spares       The following spares will be provided by the Completion
Center:



  A.   One (1) interior spares kit consisting of:



--------------------------------------------------------------------------------



 



             
Specification No.
  :   BCC-GX-302
Date
  :   June 20, 2002
Customer Specific
           
Amendment 2
  :   April 29, 2003
Page No.
  :   45    



  1.   One (1) switch repair kit.     2.   Two (2) latches of each type with an
installed quantity greater than two.     3.   Two (2) sets of material to cover
airstair steps.

  B.   One (1) interior cleaning and grooming kit.



  1.   Two (2) bulbs of each type.     2.   Two (2) fluorescent tubes of each
type with an installed quantity greater than two.     3.   Twenty
(20) additional rubber inserts for drink holders.



  C.   Touch-up kits for the following:



  1.   Wood finishes.     2.   Interior finishes.     3.   Exterior paints.



  D.   Eight (8) sets of keys for the aircraft.

 



--------------------------------------------------------------------------------



 



             
Specification No.
  :   BCC-GX-302
Date
  :   June 20, 2002
Customer Specific
           
Amendment 2
  :   April 29, 2003
Page No.
  :   46    



17.0   EXTERIOR PAINT       The paint application process shall be carried out
as per the Completion Center procedures and handbook in line with the recognized
manufacturer and/or industry practices and certification requirements. The
aircraft detailed paint shall be done in accordance with the approved drawings.
      The following provisions and/or requirements are still TBD:



  A.   The aircraft exterior paint will be one (1) single color, non-metallic
base paint with two (2) additional straight stripes shown on fuselage nacelles
and winglets.     B.   The paint will consist of an Epoxy primer and a
Polyurethane topcoat.     C.   Registration marking shall be painted in one
(1) color.     D.   The aerodynamic sealant on all leading edges (except on
engines leading edges as per O.E.M) will be removed before paint. The sealant
will be reinstalled after the paint process and painted where it does not come
into contact with the leading edge.     E.   The landing gear shall be retained
as received from the factory (Grey).     F.   Composite materials coated with an
anti-static paint shall be retained as received from the factory.     G.   The
main entrance door, the baggage door, edges and frames will be painted.     H.  
The latches on any access panel i.e., the avionics compartment, radome, engine,
hydraulic pump access covers shall be retained as original finish.     I.   The
airstair at the main entrance will be painted as the same color of the bottom of
the fuselage.     J.   The inside of all service door panels, the inside of all
modified fairing and compartments shall be painted in the same color as the
aircraft fuselage.     K.   The original bright work on the aircraft exterior
will be highly polished. This includes the vertical stabilizer, wing, engines
and horizontal stabilizer leading edges.     L.   The cockpit window surrounds
will remain as delivered per manufacturer finish.     M.   A 3M plastic erosion
protective plastic will be installed over the radome after paint, winglet
leading edges and lenses and the horizontal tips.     N.   All exterior markings
will be done by the silk-screen method.

 



--------------------------------------------------------------------------------



 



             
Specification No.
  :   BCC-GX-302
Date
  :   June 20, 2002
Customer Specific
           
Amendment 2
  :   April 29, 2003
Page No.
  :   47    



18.0   WEIGHT AND BALANCE AND CENTER OF GRAVITY       Aircraft will be weighed
during Incoming Inspection in accordance with approved procedures to verity
incoming (empty fuel) weight and balance. Any significant deviations will be
submitted to the Customer.       The aircraft will be weighed upon completion. A
Weight and Balance Report including loading charts and an equipment listing will
be provided as required by regulations.       The completion weight allowance
outlined in this specification will not exceed the estimated weight and balance
and is based on a plus or minus five percent tolerance in accordance with the
Weight and Balance Estimate, Document No. TBD dated TBD.       Full Fuel Loading
      Will consist of all operating items as specified in the estimated weight
and balance document, allowable forward seated passengers and a baggage
allowance of 30 Lbs. per passenger with the full fuel to maximum ramp weight.  
    Full Passenger Loading       Will consist of all operating items as
specified in the estimated weight and balance document, full passengers, and
jumpseat occupant, a baggage allowance of 30 Lbs. per passenger and allowable
fuel to maximum ramp weight.

 



--------------------------------------------------------------------------------



 



             
Specification No.
  :   BCC-GX-302
Date
  :   June 20, 2002
Customer Specific
           
Amendment 2
  :   April 29, 2003
Page No.
  :   48    



19.0   ANNEX “A” LIST OF BOMBARDIER FORMAT LAYOUT AND TRIM DRAWINGS

              DRAWING     TITLE

--------------------------------------------------------------------------------

  NUMBER

--------------------------------------------------------------------------------

  ISSUE

--------------------------------------------------------------------------------

Floorplan
  GP 1305-0001   D
Fwd Lavatory
  GP 1305-0002   A
LH Entrance Enclosure
  GP 1305-0003   B
Galley Layout
  GP 1305-0004   A
Crew Area
  GP 1305-0005   C
Aft Wardrobe Layout
  GP 1305-0006   A
Aft Lavatory Layout
  GP 1305-0007   C
Credenza Cabinet Layout
  GP 1305-0008   C
Bulkhead Sections
  GP 1305-0010   C
Divan Layout
  GP 1305-0011   A
Sideledge, Table & Dado Layout
  GP 1305-0012   B
Seats
  GP 1305-0017   B
PSU, Headliner & Sidewall Layout
  GP 1305-0019   A
Cockpit Instrument Layout
  GP 1305-0020   A
Cabin Switch Panel Layout
  GP 1305-0021   B
Cockpit Trim
  GP 1305-0022   A
External Paint Layout
  GP 1305-0024   A
Carpet Detail Layout
  GP 1305-0025   B
Material Specification
  FSB1305-0601   B
Accessories List
  FSB 1305-0623   A
Loose Equipment List
  FSB1305-0624   A
Pillows
  FSB 1305-0625   A
Baggage Finish Specification
  FSB9800-2000   D
Cockpit Finish Specification
  FSB9800-0108   E
Baggage Layout
  GP9800-2001   D

 



--------------------------------------------------------------------------------



 



Schedule “B” to
Aircraft Purchase Agreement

BOMBARDIER AEROSPACE CORPORATION

RECEIPT OF AIRCRAFT

                         HEREBY ACKNOWLEDGES TO HAVE RECEIVED FROM BOMBARDIER
AEROSPACE CORPORATION, AT                            , ON THE            
      DAY OF                  , ONE (1)                         MODEL AIRCRAFT
BEARING SERIAL NUMBER                     , INCLUDING WITH THE AIRCRAFT
THE            ENGINES BEARING MANUFACTURER’S SERIAL NUMBERS
            AND      , COMPLETED IN ACCORDANCE WITH
SPECIFICATION            DATED                   , ATTACHED AS SCHEDULE A-l TO
THE AIRCRAFT PURCHASE AGREEMENT BETWEEN BOMBARDIER AEROSPACE CORPORATION
AND                          DATED                         .

     

 

--------------------------------------------------------------------------------


  NAME
 
   

 

--------------------------------------------------------------------------------


  TITLE

    WILLIAMS-SONOMA, INC. 3.

 



--------------------------------------------------------------------------------



 



Schedule “C” to
Aircraft Purchase Agreement

WARRANTY BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS:

     THAT BOMBARDIER AEROSPACE CORPORATION, having an office at 3400 Waterview
Parkway Suite 400, Richardson, Texas, 75080 (“Seller”), is the owner of the full
legal and beneficial title to that certain              Aircraft model
              (“Airframe”) bearing Manufacturer’s Serial Number
                     and registration number                 together with the
two (2)                    engines installed thereon, bearing Manufacturer’s
Serial Numbers                  and           (the “Engines”), respectively,
together with the following (the “Equipment”): (a) all equipment, appliances,
parts, instruments, appurtenances, accessories, furnishings, and other property
installed in or attached to the Airframe or Engines on the date hereof; and
(b) all documents, logbooks, manuals, certificates, data equipment and spare
parts listed on Exhibit “A” of that certain Purchase Agreement dated
                     2002 (the Airframe, the Engines and the Equipment are
collectively hereinafter referred to as the “Aircraft”).

     THAT for and in consideration of good and valuable consideration, the
receipt of which is hereby acknowledged, Seller does this              day of
      , 2002 grant, convey, transfer, bargain and sell, deliver and set over,
all right, title and interest in and to the Aircraft unto              
           (“Buyer”), and unto Buyer’s successors and assigns, forever.

     THAT Seller hereby warrants to Buyer and its successors and assigns that,
immediately prior to the delivery of this Warranty Bill of Sale, Seller had good
and lawful right to sell the same, and that there is hereby conveyed to Buyer on
the date hereof, good title to the Aircraft free and clear of all liens, claims,
encumbrances and rights of others (including those resulting from any and all
taxes), and that it will warrant and defend such title forever against all
claims and demands whatsoever by persons claiming by or through Seller or
relating to events occurring prior to the date hereof.

     IN WITNESS WHEREOF, the undersigned has caused this Warranty Bill of Sale
to be executed and delivered this              day of       , 2002.

BOMBARDIER AEROSPACE CORPORATION (Seller)

     
By:
   

 

--------------------------------------------------------------------------------

 
   
Name:
   

 

--------------------------------------------------------------------------------

 
   
Title:
   

 

--------------------------------------------------------------------------------

BOMBARDIER INC. WARRANTY

     BOMBARDIER INC. hereby warrants to Buyer and its successors and assigns
that, immediately prior to the delivery of this Warranty Bill of Sale, Seller
had good and lawful right to sell the same, and that there is hereby conveyed to
Buyer on the date hereof, good title to the Aircraft free and clear of all
liens, claims, encumbrances and rights of others (including those resulting from
any and all taxes) created by or through Seller, and that BOMBARDIER INC. will
warrant and defend such title forever against all claims and demands whatsoever
by persons claiming by or through Seller or BOMBARDIER INC. or relating to
events occurring prior to the date hereof.

BOMBARDIER INC.

     
By:
   

 

--------------------------------------------------------------------------------

 
   
Name:
   

 

--------------------------------------------------------------------------------

 
   
Title:
   

 

--------------------------------------------------------------------------------

    WILLIAMS-SONOMA, INC. 4.

 



--------------------------------------------------------------------------------



 



Schedule “D” to
Aircraft Purchase Agreement

BUYER OBSERVATIONS



1.   Forward Lavatory- Show access to shut off valve on layout to confirm
accessibility. Layout will be “red marked” and signed to reflect access.   2.  
Cabin Management System- Monitors to be flush with bulkhead per standard.   3.  
Cabin Management System- Water heaters to come on automatically, with pre-sets.
  4.   Cockpit- Loudness of Magnastar Sonalert to be adjustable. One time only
adjustment.   5.   Galley Annex- Provide easy access to water shut off valves.
Layout will be “red marked” and signed to reflect access.   6.   Aft Lavatory-
Show access to shut off valve on layout to confirm accessibility. Layout will be
“red marked” and signed to reflect access.   7.   Seats, Divans and Tables- Make
headset jacks inboard double armrests angled, so it is easier to see when
plugging in jack (if at all possible). As discussed, the headsets will be
ordered with 90 degree connectors.

    WILLIAMS-SONOMA, INC. 5.

 



--------------------------------------------------------------------------------



 



Schedule “E” to
Aircraft Purchase Agreement

IRREVOCABLE STANDBY LETTER OF CREDIT

This new schedule is incorporated into the Agreement.

    WILLIAMS-SONOMA, INC. 6.

 



--------------------------------------------------------------------------------



 



APPENDIX “B” to
Aircraft Purchase Agreement

      PART DESCRIPTION

--------------------------------------------------------------------------------

  PART NUMBER

--------------------------------------------------------------------------------

EMS CDU
  GL542-3101-11
MADC
  7014700-623
ACPC CONTACTOR
  5911740-1

    WILLIAMS-SONOMA, INC. 7.

 